Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 1 of 68 PageID #: 696




      __________________________________

                           Matthew Karnowski
                              August 31, 2020
      __________________________________

              David Whitt v. City of St. Louis, et al.




                                                                  Exhibit B
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 2 of 68 PageID #: 697


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION



          DAVID WHITT,


          PLAINTIFF


          VS.                  CASE NO.    4:18-CV-1294



          CITY OF ST. LOUIS, et al.


          DEFENDANT




                         VIDEOCONFERENCE DEPOSITION OF

                              MATTHEW T. KARNOWSKI

                       TAKEN ON BEHALF OF THE PLAINTIFF

                                  AUGUST 31, 2020
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 3 of 68 PageID #: 698
                                                                          Page 2


     1                        INDEX

     2    EXAMINATION                                 PAGE

     3

     4    EXAMINATION BY MR. MOBLEY                     5

     5

     6                         INDEX OF EXHIBITS

     7    NUMBER    DESCRIPTION                                PAGE

     8    For the Plaintiff

     9    1          Special Order                              31

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20    (Exhibit attached to transcript.)

    21

    22

    23

    24

    25



                         PohlmanUSA Court Reporting
                      (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 4 of 68 PageID #: 699
                                                                          Page 3


     1                   UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
     2                         EASTERN DIVISION

     3    DAVID WHITT,

     4                    PLAINTIFF,

     5    vs.                                   No. 4:18-CV-1294

     6

     7    CITY OF ST. LOUIS, et al.,

     8                     DEFENDANT.

     9

    10         Videoconference Deposition of MATTHEW T.
          KARNOWSKI, produced, sworn, and examined on the 31st
    11    day of August, 2020, between the hours of 1:06
          o'clock in the forenoon and 2:39 o'clock in the
    12    afternoon, at the offices of PohlmanUSA Court
          Reporting, LLC, 10 South Broadway, Suite 1400, in
    13    St. Louis, Missouri, before Pamela K. Needham, CCR,
          CSR (MO, IL), in a certain cause now pending UNITED
    14    STATES DISTRICT COURT, EASTERN DISTRICT OF MISSOURI,
          EASTERN DIVISION, wherein DAVID WHITT is the
    15    Plaintiff, and CITY OF ST. LOUIS, et al., are the
          Defendants.
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                         PohlmanUSA Court Reporting
                      (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 5 of 68 PageID #: 700
                                                                          Page 4


     1    APPEARANCES:

     2
            FOR THE PLAINTIFF
     3            appearing telephonically:

     4
               Mr. W. Patrick Mobley
     5         Roderick and Solange MacArthur Justice Center
               3115 South Grand Blvd., Suite 300
     6         St. Louis, MO 63118
               (314) 254-8540
     7         pat.mobley@macarthurjustice.org

     8
            FOR THE DEFENDANT
     9            appearing telephonically:

    10
               Ms. Abby Duncan
    11         Office of the City Counselor
               City Hall, Room 314
    12         St. Louis, MO 63103
               (314) 622-4257
    13         duncana@stlouis-mo.gov

    14

    15

    16

    17

    18

    19

    20    The Court Reporter:

    21    Pamela K. Needham, IL CSR, MO CCR
          PohlmanUSA Reporting Company, LLC
    22    10 South Broadway, Suite 1400
          St. Louis, MO 63102
    23    (877) 421-0099

    24

    25



                         PohlmanUSA Court Reporting
                      (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 6 of 68 PageID #: 701
                                                                          Page 5


     1    IT IS HEREBY STIPULATED AND AGREED, by and between

     2    counsel for the Plaintiffs and counsel for the

     3    Defendants, that the videoconference deposition of

     4    MATTHEW T. KARNOWSKI may be taken in shorthand by

     5    Pamela K. Needham, Certified Court Reporter (IL

     6    084-002247 and MO 505), and afterwards transcribed

     7    into typewriting; and the signature of the witness

     8    is waived.

     9                           *    *   *   *    *

    10                    (On the record at 1:06 p.m.)

    11                       MATTHEW T. KARNOWSKI,

    12    of lawful age, produced, sworn, and examined on

    13    behalf of the Plaintiff deposes and says:

    14                               EXAMINATION

    15    QUESTIONS BY MR. MOBLEY

    16             Q.     Good afternoon, Mr. Karnowski, and is it

    17    Sergeant Karnowski?

    18             A.     Yes.

    19             Q.     Okay.      Well, my name is Pat Mobley, I

    20    represent the plaintiff, David Whitt, in this case,

    21    and we're here today for your deposition.            Would you

    22    start off by just spelling -- stating and spelling

    23    your name, and then giving your DSN for the record,

    24    please?

    25             A.     Sure, my name is again Matthew



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 7 of 68 PageID #: 702
                                                                          Page 6


     1    Karnowski, my first name is spelled M-A-T-T-H-E-W,

     2    my last name is spelled K-A-R-N-O-W-S-K-I, and my

     3    DSN is 6887.

     4             Q.     Have you ever given a deposition before?

     5             A.     I'm sorry?

     6             Q.     Have you ever had your deposition taken

     7    before?

     8             A.     I have.

     9             Q.     About how many times?

    10             A.     Approximately six.

    11             Q.     Okay.    Is this your first time doing one

    12    virtually, though, over the computer?

    13             A.     It is.

    14             Q.     Yeah, so they're a little bit different

    15    obviously.      You know, we kind of have to just be

    16    patient with each other, let me know right away if

    17    there's something that I ask that you can't hear or

    18    don't understand, or if you run into any technical

    19    problems just make sure that we know about those

    20    right away.

    21             A.     Sure.

    22             Q.     Just like in a normal deposition we want

    23    to avoid talking over each other so that Pam, the

    24    court reporter, can take down everything that we're

    25    saying, but it's even a little bit more difficult



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 8 of 68 PageID #: 703
                                                                          Page 7


     1    via the Internet, so I'll do my best to wait until

     2    you're done giving your answer before I ask my next,

     3    question, and if you just wait for me to finish my

     4    question before you begin your answer, that will

     5    make it a lot easier on Pam.         And of course, nodding

     6    and shaking your head doesn't get recorded in the

     7    record, so if you can just say "yes" or "no" to yes

     8    or no questions, that would be much appreciated.

     9             A.     Okay.

    10             Q.     And if you don't understand a question,

    11    it's my job to improve it, so just let me know if

    12    there's something you don't understand, and I'm

    13    happy to reask it or to rephrase.          So is it fair

    14    then that if I, that if you answer a question, I can

    15    assume that we -- that you understood it?

    16             A.     Sure.

    17             Q.     And if you don't know the answer, just

    18    let me know that, you don't have to guess, you can

    19    say "I don't know."       And then if you come up with

    20    like a clarification or additional information, even

    21    if it's a few questions down the road from the

    22    question that you answered, just make sure that you

    23    let me know of it whenever you think of it, okay?

    24             A.     Yep.

    25             Q.     And we can take breaks as you need, just



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 9 of 68 PageID #: 704
                                                                          Page 8


     1    let me know.      We, the only thing I ask is that we

     2    don't leave a pending question.          So if I ask you a

     3    question, answer it, and then we can start the

     4    break.

     5             A.     Sounds good.

     6             Q.     And then is there any reason that you

     7    can't give accurate answers today or follow the

     8    groundrules that we just talked about?

     9             A.     No.

    10             Q.     Okay.   What did you do to prepare for

    11    today's deposition?

    12             A.     I, Ms. Duncan and I had a meeting last

    13    week to discuss the case.

    14             Q.     Okay, please, please don't tell me the,

    15    the content of any of your communications with Ms.

    16    Duncan, okay, that's privileged, but anything

    17    else --

    18             A.     Okay.

    19             Q.     -- that you did to prepare, go ahead and

    20    tell me about it.

    21             A.     I skimmed over the relevant police

    22    reports.

    23             Q.     (Inaudible.)

    24             A.     You broke up on that last one.

    25             Q.     Did you say reports plural?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 10 of 68 PageID #: 705
                                                                          Page 9


      1             A.     Yes.

      2             Q.     Which reports were those?

      3             A.     The police report concerning the arrest

      4    of Mr. Whitt, and then the police report concerning

      5    the events at which he was interfering.

      6             Q.     Did you review any other media, video,

      7    audio, anything like that?

      8             A.     With Ms. Duncan I did.

      9             Q.     Okay.   Let's talk a little bit about

     10    your educational background.        What's the highest

     11    level of education that you completed?

     12             A.     I have a Bachelor's Degree.

     13             Q.     (Inaudible.)

     14             A.     I -- your last question didn't come

     15    through.

     16             Q.     What year did you get your Bachelor's?

     17             A.     2000 -- bear with me.      2017, I believe I

     18    graduated.

     19             Q.     And where did you graduate from?

     20             A.     Lindenwood University.

     21             Q.     What was your concentration or your

     22    major?

     23             A.     Criminal Justice Science.

     24             Q.     And (inaudible) that you've obtained?

     25                    THE REPORTER:    I didn't hear the



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 11 of 68 PageID #: 706
                                                                         Page 10


      1    question.

      2                    THE WITNESS:    You're, you're breaking up

      3    again.

      4             Q.     Is that Bachelor's Degree the highest

      5    degree that you have obtained?

      6             A.     Yes.

      7             Q.     Do you have any certifications or

      8    licenses related to police work?

      9             A.     I do.

     10             Q.     What (inaudible)...

     11                    MS. DUNCAN:    What was that, Pat?

     12             Q     (By Mr. Mobley) What, what certifications

     13    or licenses related to police work do you have?

     14                    THE WITNESS:    I have a, I am licensed by

     15    the Peace Officers Training Commission by the State

     16    of Missouri.

     17             Q.     Is that what's sometimes called post

     18    certification?

     19             A.     Correct.

     20             Q.     All right.    And who's your current

     21    employer?

     22             A.     The St. Louis Metropolitan Police

     23    Department.

     24             Q.     Okay.   (Inaudible) start with SLMPD?

     25             A.     What was that first, you're --



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 12 of 68 PageID #: 707
                                                                         Page 11


      1                   MS. DUNCAN:    Pat --

      2            Q     (By Mr. Mobley) When did you start

      3    working for SLMPD?

      4                   THE WITNESS:     In 2005.

      5            Q.     Did you graduate from the SLMPD police

      6    academy?

      7            A.     I did.

      8            Q.     Was that also in 2005?

      9            A.     It was early 2006.

     10            Q.     So in early 2006 then did you become a

     11    probationary officer?

     12            A.     Yes.

     13            Q.     And how long were you a probationary

     14    officer?

     15            A.     One year.

     16            Q.     As a probationary officer did you have

     17    any sort of formal reprimands?

     18            A.     No.

     19            Q.     Did you express concern at your

     20    competency in any areas of police work?

     21            A.     I'm sorry, what was the first part of

     22    your question?

     23            Q.     Did any of your trainers mention that

     24    they were, that they thought that you weren't

     25    displaying competency in any area of police work?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 13 of 68 PageID #: 708
                                                                         Page 12


      1            A.     Not that I am aware of.

      2            Q.     And after you stopped being a

      3    probational officer, did you become then a patrol

      4    officer?

      5            A.     A police officer, yes.

      6            Q.     And what district were you assigned to?

      7            A.     District 9.

      8            Q.     And can you describe the location of

      9    District 9?

     10            A.     District 9 is, or was at the time

     11    located in the central part of the city, and roughly

     12    bordered by Jefferson, 44, Kingshighway, Delmar, and

     13    then Vandeventer up to North Market, and North

     14    Market back to Jefferson.

     15            Q.     What were your general duties when you

     16    were in District 9?

     17            A.     General police duties, basic

     18    investigations, investigating traffic accidents, any

     19    number of the routine and daily things police

     20    officers and (inaudible) do.

     21            Q.     And for how long were you a police

     22    officer in District 9?

     23            A.     Approximately two and a half years.

     24            Q.     Did you have any training while you were

     25    a police officer in District 9?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 14 of 68 PageID #: 709
                                                                         Page 13


      1             A.     I took a ton of training, police

      2    officers in the state of Missouri are required to

      3    take a certain amount of training hours each year in

      4    order to maintain their license, and I took, I have

      5    some extra classes, but I don't remember

      6    specifically what they were at this point, it was a

      7    while back.

      8             Q.     Okay.   And after your two point, two and

      9    a half or so years as a police officer, were you

     10    promoted?

     11             A.     No.

     12             Q.     What happened after two and a half

     13    years?

     14             A.     I was transferred to our Anticrime

     15    Division as a detective.

     16             Q.     What did your duties become when you

     17    became a detective in the Anticrime Division?

     18             A.     Members of our Anticrime Division

     19    primarily focus their efforts in an undercover

     20    capacity on auto... automobile-related crimes in the

     21    city of St. Louis.

     22             Q.     Are you currently a detective in the

     23    Anticrime Division?

     24             A.     No.

     25             Q.     How long were you a detective in the



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 15 of 68 PageID #: 710
                                                                         Page 14


      1    Anticrime Division?

      2            A.     About seven years.

      3            Q.     After those seven years, what was your

      4    next position?

      5            A.     I was promoted to the rank of sergeant

      6    and transferred to the 5th District.

      7            Q.     (Inaudible.)

      8            A.     Pat, you're, you broke up again.

      9            Q.     Sorry.   Where is the 5th District?

     10            A.     The 5th District is in the northwestern

     11    part of the city.

     12            Q.     And what are your duties as a sergeant

     13    in the 5th District?

     14            A.     I am not currently assigned to the 5th

     15    District.

     16            Q.     Okay.    Are you currently a sergeant in a

     17    different district?

     18            A.     I am.

     19            Q.     Do your duties differ from when you were

     20    a sergeant in the 5th District?

     21            A.     No.

     22            Q.     Okay, then tell me about your current

     23    duties and what district you're in?

     24            A.     So, as I mentioned before, I'm a police

     25    sergeant, so I supervise front line police officers.



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 16 of 68 PageID #: 711
                                                                         Page 15


      1            Q.     (Inaudible) work in the field?

      2                   THE REPORTER:     I didn't hear the

      3    question, sorry.

      4                   THE WITNESS:     Pat, repeat, please,

      5    repeat the first part.

      6            Q.     Yeah.   I think I just need to speak more

      7    slowly.    So your supervising police officers, does

      8    that involve work in the field?

      9            A.     It does.

     10            Q.     (Inaudible) office work, as it were?

     11            A.     Pat, you're --

     12            Q.     Do you do office work, as it were?

     13            A.     I, I got office work, yeah, being a

     14    sergeant does, does include quite a bit of office

     15    work, unfortunately.

     16            Q.     What, what percentage of your time would

     17    you say you're doing police work as opposed to

     18    office work, if we can consider them different

     19    things?

     20            A.     I'd say for me about 60 percent is

     21    administrative.      It's a pretty dynamic number,

     22    though, that changes constantly.

     23            Q.     Fair enough.     Who is your direct report?

     24            A.     Right now I, my direct supervisor is

     25    Lieutenant Kelly Middleton.



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 17 of 68 PageID #: 712
                                                                         Page 16


      1                    THE REPORTER:    The last name, is it

      2    Mills?

      3                    THE WITNESS:    Middleton,

      4    M-I-D-D-L-E-T-O-N.

      5             Q     (By Mr. Mobley) So what does the 60

      6    percent of your time that you spend on --

      7    approximately 60 percent of your time that you spend

      8    on administrative tasks consist of?

      9             A.     There's quite a bit.     Conducting annual

     10    performance reviews and quarterly performance

     11    reviews on my officers, the officers assigned to my

     12    supervision, updating and maintaining our daily work

     13    sheets, and examining and approving and making

     14    corrections to police reports, accident reports, and

     15    other forms pertinent to police work, ensuring my

     16    officers are conducting follow-up investigations as

     17    needed, so there's, there's probably more, but

     18    that's pretty much the gist of it.

     19             Q.     Do you have any role in assigning your

     20    officers to training?

     21             A.     A tertiary role, yes.

     22             Q.     Tell me what that means.

     23             A.     So in the Metropolitan Police Department

     24    training, mandatory training, the mandatory annual

     25    training we talked about earlier is preassigned



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 18 of 68 PageID #: 713
                                                                          Page 17


      1    essentially by the folks who (inaudible) us for the

      2    following year, so it's incumbent upon me to make

      3    sure that my officers attend training as needed, but

      4    I also arrange supplemental training to my officers

      5    if they need it.

      6            Q.     And is there a specific schedule that

      7    divvies up your time between doing administrative

      8    tasks and being out on the street?

      9            A.     No.

     10            Q.     So what causes you to go out onto the

     11    street?

     12            A.     If my officers respond to a call that

     13    sounds like -- if my officers respond to calls or,

     14    you know, and request my assistance I come out,

     15    larger crimes such as shootings -- or larger

     16    influence I should say, such as shootings, or

     17    accidents where there's persons struck, accidents

     18    involving a fatality, or other very serious calls,

     19    sergeants are actually dispatched.          And I also try

     20    to be out on the street with my guys as much as

     21    possible.

     22            Q.     That was kind of my next question.         So

     23    it sounds like you... would it be fair to say that

     24    you mostly are on the street in response to specific

     25    calls, but sometimes you are out on patrol with your



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 19 of 68 PageID #: 714
                                                                         Page 18


      1    officers?

      2            A.     It really depends, there's so many

      3    variables involved.       I'm not going to commit to

      4    saying yes on that one.

      5            Q.     Okay.   So are there days where you are

      6    not responding to a particular call, but you are out

      7    on the street with, with your officers?

      8            A.     Yes.

      9            Q.     And what are you doing during those

     10    days?

     11            A.     That's a pretty broad question.

     12            Q.     So are you riding in a car with an

     13    officer sometimes?

     14            A.     Generally not.

     15            Q.     (Inaudible) a cruiser then?

     16            A.     Pat, that question didn't come through.

     17            Q.     You said that you weren't riding along

     18    with the officers, are you driving a cruiser?

     19            A.     Not -- so in the St. Louis Metropolitan

     20    Police Department the term cruiser refers to what is

     21    generally known as a paddy wagon.

     22            Q.     Oh, my mistake.     I wouldn't expect you

     23    to be driving a paddy wagon.

     24            A.     Sure.

     25            Q.     Are you driving a police car?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 20 of 68 PageID #: 715
                                                                         Page 19


      1             A.     Yes.

      2             Q.     Okay.    And do you construct -- do you

      3    conduct what you would consider ordinary patrol work

      4    when you're out on the street, or are you just

      5    responding to incidents to which your officers have

      6    been called?

      7             A.     I guess it depends on one's definition

      8    of ordinary patrol work.

      9             Q.     So do you spend time patrolling the --

     10    I'm sorry, what district are you in now?

     11             A.     I'm in the 4th District.

     12             Q.     Okay.    Do you spend time driving around

     13    the 4th District making sure that everything is

     14    safe?

     15             A.     Not as much as I'd like to,

     16    unfortunately.

     17             Q.     Well, you do that sometimes?

     18             A.     Rarely, but yes.

     19             Q.     Okay.    Have you been employed by a

     20    police department before you began working for

     21    SLMPD?

     22             A.     No.

     23             Q.     Did you have full-time employment before

     24    you worked for SLMPD?

     25             A.     I did.



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 21 of 68 PageID #: 716
                                                                         Page 20


      1            Q.     Where did you work?

      2            A.     The St. Louis Fire Department.

      3            Q.     What did you do there?

      4            A.     I was a paramedic.

      5            Q.     About how long were you a paramedic at

      6    St. Louis Fire Department?

      7            A.     About, I was an EMT, and then later

      8    promoted to the rank of paramedic, and I was

      9    employed for a total of about four and a half years.

     10            Q.     Have you ever worked secondary?

     11            A.     Yes.

     12            Q.     Do you currently work secondary?

     13            A.     I do.

     14            Q.     Do you work for City's Finest, LLP?

     15            A.     Yes.

     16            Q.     Where do you work for them?

     17            A.     Where do I work?     From my home, from the

     18    office that, that we have.

     19            Q.     So when you're working secondary, are

     20    you out in the community providing security?

     21            A.     No.

     22            Q.     What are your duties for City's Finest?

     23            A.     I am part of the management team, so I

     24    handle a couple of accounts for the company.            And

     25    I'm, well, kind of the operations guy, as well, so I



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 22 of 68 PageID #: 717
                                                                         Page 21


      1    direct (inaudible) vehicle fleets and bicycle

      2    fleets.

      3                   THE REPORTER:     I did not hear the end of

      4    your answer after "operations guy."

      5                   THE WITNESS:     I, I manage the, our fleet

      6    of vehicles and bicycles.        And I also manage a

      7    couple of accounts.

      8            Q     (By Mr. Mobley) Have you ever served in

      9    the military?

     10            A.     No.

     11            Q.     Are you a member of the St. Louis Police

     12    Officers' Association?

     13            A.     Yes.

     14            Q.     Are you a member of any other

     15    professional organizations?

     16            A.     I am a member of the International

     17    Police Mountain Bike Association.

     18            Q.     The International... I'm sorry, I didn't

     19    hear the last few words?

     20            A.     Police Mountain Bike Association.

     21            Q.     What does that organization do?

     22            A.     It's a not-for-profit organization that

     23    supports police cyclists.

     24            Q.     Since you've been with SLMPD, have you

     25    received any commendations, things like chief's or



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 23 of 68 PageID #: 718
                                                                         Page 22


      1    captain's letters?

      2            A.     I've received a number of chief's

      3    letters, captain's letters, officer of the month.

      4            Q.     Have you ever been demoted within SLMPD?

      5            A.     No.

      6            Q.     Have you ever been assigned to

      7    administrative duties as a disciplinary measure?

      8            A.     No.

      9            Q.     Have you ever been suspended?

     10            A.     Yes.

     11            Q.     Was that with pay or without pay?

     12            A.     Without.

     13            Q.     And in how many instances have you been

     14    suspended?

     15            A.     Abby, are you still with us?

     16                   MS. DUNCAN:    Yes.

     17                   THE WITNESS:     Okay.   Twice.

     18            Q     (By Mr. Mobley) What was the first time

     19    for?

     20            A.     It was alleged that I had violated a

     21    pursuit policy, and what was it, there was a, a

     22    violation of a pursuit policy, and then failure to

     23    exercise duties associated with rank.

     24            Q.     What was the second time for?

     25            A.     For violation of the sick time policy



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 24 of 68 PageID #: 719
                                                                         Page 23


      1    and secondary employment policy.

      2            Q.     What were you alleged to have done to

      3    violate the pursuit policy?

      4            A.     There was a rather large pursuit of a

      5    suspect who was alleged to have just committed a

      6    homicide in broad daylight, and it was alleged

      7    that... I was a little unclear on the Department's

      8    position, but it was alleged that I essentially did

      9    not supervise the pursuit correctly.

     10            Q.     So you were the officer in charge of the

     11    pursuit?

     12            A.     One of them, yes.

     13            Q.     How many days were you suspended for

     14    violating the pursuit policy?

     15            A.     Two.

     16            Q.     And how many days for violating the sick

     17    time and secondary policy?

     18            A.     Two.

     19            Q.     Other than your time as being suspended

     20    without pay, have you ever been docked pay or

     21    benefits for disciplinary reasons?

     22            A.     No, sir.

     23            Q.     Have you ever received a reprimand, a

     24    reprimand, rather written or oral, from a

     25    supervisor?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 25 of 68 PageID #: 720
                                                                         Page 24


      1            A.     I have.

      2            Q.     Approximately how many?

      3            A.     One.

      4            Q.     What was that for?

      5            A.     A at fault accident years ago when I was

      6    a new police officer.

      7            Q.     Have you ever been told that you need

      8    counseling or retraining on the Department policy?

      9            A.     No.

     10            Q.     (Inaudible.)

     11                   MS. DUNCAN:    What was that, Pat?

     12                   THE WITNESS:     Pat, you broke up.

     13            Q.     Have you ever been interviewed by the

     14    Internal Affairs Department?

     15            A.     Yes.

     16            Q.     (Inaudible.)

     17            A.     Pat, I didn't hear you.

     18            Q.     (Inaudible.)

     19            A.     It still didn't come through, Pat, I

     20    think your Internet connection --

     21            Q.     No problem.

     22            A.     Is bad.

     23            Q.     Can you hear me now?

     24            A.     Yes.

     25                   MS. DUNCAN:    Yes.



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 26 of 68 PageID #: 721
                                                                         Page 25


      1            Q     (By Mr. Mobley) Okay.      How many times

      2    have you been interviewed by IAD?

      3                   THE WITNESS:     Maybe five or six.

      4            Q.     Do you remember what you were

      5    interviewed for?

      6            A.     So the, the two suspensions we spoke

      7    about, and then there's some interviews concerning

      8    investigations into other department employees.

      9            Q.     So is it fair to say that the only time

     10    that you've been interviewed by IAD regarding your

     11    own alleged bad conduct was for the two times that

     12    you've been suspended?

     13            A.     I believe so.

     14            Q.     Have you ever been in front of the

     15    Civilian Oversight Board?

     16            A.     No.

     17            Q.     Has anyone ever filed an employee

     18    misconduct report against you?

     19            A.     I believe so, but I don't remember

     20    specifically what it was.

     21            Q.     Do you remember whether it was another

     22    SLMPD employee or a member of the public?

     23            A.     It would have been a member of the

     24    public.     The public.    But it's been so long, I don't

     25    recall.



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 27 of 68 PageID #: 722
                                                                         Page 26


      1            Q.     And I assume since you don't remember --

      2    I assume since you don't remember, the allegation

      3    was unsubstantiated?

      4            A.     It -- yes.

      5            Q.     Have you ever been convicted of a crime?

      6            A.     I got a traffic ticket when I was a

      7    teenager, but other than that, no.

      8            Q.     Yeah, we don't count those, that's okay.

      9    Have you ever been charged with a crime other than

     10    those traffic tickets or one ticket?

     11            A.     No.

     12            Q.     Other than in this lawsuit have you ever

     13    been sued?

     14            A.     Yes.

     15            Q.     How many times?

     16            A.     Abby may be able to -- I guess you're

     17    questioning me -- Abby might be able to help with

     18    that, there's a number of pending lawsuit arising

     19    from the Stockley protest.        And I don't know the

     20    exact number.

     21            Q.     Okay, and you're named in multiple of

     22    those suits, though?

     23            A.     Yes.

     24            Q.     Do any of them have to do with the

     25    alleged kettling incident?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 28 of 68 PageID #: 723
                                                                         Page 27


      1             A.     Yes.

      2             Q.     Were you on the scene the night of the

      3    kettling incident?

      4             A.     I was.

      5             Q.     So I'd like to talk a little bit now

      6    about your training.       You testified that you got a

      7    bachelor's in Criminal Justice Science.           Other than

      8    that college course work, please just summarize the

      9    academy training and then the subsequent education

     10    that you received since you've been working for

     11    SLMPD?

     12                    MS. DUNCAN:    I'm going to object as to

     13    vague, Pat, can you be a little more specific on

     14    what you're wanting him to summarize?

     15                    MR. MOBLEY:    Sure.

     16                    MS. DUNCAN:    Just hours or --

     17             Q     (By Mr. Mobley) So when, when you were in

     18    the academy -- first of all, how many hours did you,

     19    did you take at the academy?

     20                    THE WITNESS:    Gosh, I... maybe 700.

     21             Q.     Did any of that class work or course

     22    work relate to the First Amendment?

     23             A.     Sure.

     24             Q.     Approximately how much?

     25             A.     I don't remember.



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 29 of 68 PageID #: 724
                                                                         Page 28


      1            Q.     Did you learn anything about St. Louis's

      2    interfering ordinance?

      3            A.     I don't recall specifically.

      4            Q.     What about, did any of your academy

      5    course work deal with members of the public who are

      6    filming police officers?

      7            A.     I don't recall specifically.

      8            Q.     Since you graduated from the academy and

      9    have been taking continuing education courses, have

     10    you had any courses on the First Amendment?

     11            A.     Likely.    But I don't recall

     12    specifically.

     13            Q.     How many hours, and you may have

     14    testified to this earlier, I apologize, how many

     15    hours per year do you take of continuing education?

     16            A.     We're required -- we are required to

     17    attend I believe a minimum of 24 hours per year.

     18                   MS. DUNCAN:    Did you say 24, Matt?

     19                   THE WITNESS:     Correct.

     20                   MS. DUNCAN:    Okay.

     21            Q     (By Mr. Mobley) In your experience as a

     22    police officer, what's your understanding of what

     23    the First Amendment protects?

     24                   MS. DUNCAN:    I object as to it calls for

     25    a legal conclusion.       To the extent you know, Matt,



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 30 of 68 PageID #: 725
                                                                         Page 29


      1    you can testify.

      2                   THE WITNESS:     The First Amendment

      3    protects citizens rights to assembly, freedom of

      4    speech, freedom of religion.

      5            Q     (By Mr. Mobley) And how does that, how

      6    does the First Amendment relate to the City's

      7    Interfering Ordinance?

      8                   MS. DUNCAN:    Again, calls for a legal

      9    conclusion.     You can answer.

     10                   THE WITNESS:     How does the First

     11    Amendment relate to the City's ordinance?

     12            Q     (By Mr. Mobley) Correct?

     13            A.     Or Interfering Ordinance?

     14            Q.     Correct.

     15            A.     That's an interesting question.         I, I

     16    guess I don't quite understand what you're trying to

     17    ask or get.

     18                   MS. DUNCAN:    Could you rephrase, Pat?

     19            Q     (By Mr. Mobley) Yeah, it's okay, so I'm

     20    going to actually, I'll just move on, and I'm going

     21    to bring up or attempt to bring up a document that

     22    hopefully you'll be able to see and to scroll

     23    through.

     24                   MS. DUNCAN:    Which one are you pulling

     25    up?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 31 of 68 PageID #: 726
                                                                         Page 30


      1            Q     (By Mr. Mobley) 106?

      2                   MS. DUNCAN:    106, is that what --

      3            Q     (By Mr. Mobley) Yeah.      Sergeant, can you

      4    see the documents on your screen?

      5                   THE WITNESS:     I can, I can see the very

      6    top half of the special order, but I'm unable to

      7    scroll through it.

      8            Q.     Okay.   Let's see.     As I scroll through,

      9    does it move for you?

     10            A.     It does.

     11            Q.     Okay.   So first, it sounded like you

     12    recognize what this document is, is that right?

     13            A.     Correct.

     14            Q.     Okay.   Do you need me to scroll through

     15    the rest of the document so you can review it

     16    quickly?

     17            A.     Sure.

     18            Q.     Okay.   I'll show you the top of the

     19    second page, and let me know when you'd like me to

     20    scroll down, take your time.

     21            A.     You can continue to scroll up.

     22            Q.     Okay.

     23                  (Scrolling through document.)

     24            A.     Okay.   You can stop there.       So yes, I'm

     25    familiar with this document.



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 32 of 68 PageID #: 727
                                                                         Page 31


      1            Q.     And what is it?

      2            A.     It's a Special Order, it's the police

      3    department's Special Order pertaining to the

      4    recording of police activity by citizens.

      5            Q.     Tell me what a Special Order is.

      6            A.     A Special Order is a document, or a body

      7    of documents that essentially outline and set rules

      8    on the Metropolitan Police Department for conduct

      9    and actions in operations.

     10                   MR. MOBLEY:    Before I ask my next

     11    question, Pam, can we mark this as P1, please,

     12    before I forget?

     13                   THE REPORTER:     Yes.

     14                   (Plaintiff's Exhibit Number 1 marked for

     15    identification.)

     16            Q     (By Mr. Mobley) How did you come to see

     17    this document for the first time?

     18                   THE WITNESS:     I believe when this

     19    document was written I had to sign off on it in our

     20    PAS System.

     21            Q.     (Inaudible) this document?

     22            A.     That first part didn't come through,

     23    Pat.

     24            Q.     Did you receive any specific training

     25    related to this document?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 33 of 68 PageID #: 728
                                                                         Page 32


      1            A.     Not that I recall.

      2            Q.     Okay, if we can look at, it will be

      3    paragraph B2 on Page 2, can you see that on your

      4    screen right now?

      5            A.     Yes.

      6            Q.     Okay, so this section is called General

      7    Information, and in paragraph 2 it says that:

      8    Bystanders have an absolute right to photograph

      9    and/or record the enforcement actions of any police

     10    officer so long as the bystanders actions do not,

     11    and then we have A, B, C, D, E and F, is that

     12    correct?

     13            A.     Correct.

     14            Q.     Can you please read into the record A

     15    through F?

     16            A.     Sure.   "Place the safety of the

     17    bystander or any police officer, witness, victim or

     18    suspects in jeopardy.       Hinder the execution or

     19    performance of an officer's official duties.

     20    Interfere with or violate any law, ordinance or

     21    code, criminal or traffic.        Obstruct police actions

     22    while engaged in the recording.         For example,

     23    individuals may not interfere through direct

     24    physical intervention, tampering with the witness,

     25    or by specifically engaging an officer with



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 34 of 68 PageID #: 729
                                                                         Page 33


      1    questions or interruptions.        The fact that recording

      2    and/or overt verbal criticism, insults or name

      3    calling may be annoying does not, of itself, justify

      4    an officer taking corrective or enforcement action,

      5    or ordering that the recording be stopped.            This is

      6    an infringement of an individual's right to

      7    protected speech.      Unreasonably impede the movement

      8    of emergency equipment or personnel, or the flow of

      9    vehicular pedestrian traffic, or attempt to incite

     10    an immediate breach of the peace or incite others to

     11    commit a violation of the law."

     12            Q.     Thank you.    Is this list of actions that

     13    would subject the bystander who is filming police

     14    officers to arrest, does this list comport with your

     15    understanding of instances in which a person filming

     16    the police may be subject to arrest?

     17            A.     Yes.

     18            Q.     (Inaudible) circumstances that in your

     19    mind, based on your training and experience, you

     20    could arrest someone who was filming the police?

     21            A.     Pat, the first half of your question was

     22    broken up.

     23            Q.     So based on your training and

     24    experience, are there any instances not listed here

     25    in which a person could be arrested for filming the



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 35 of 68 PageID #: 730
                                                                         Page 34


      1    police?

      2            A.     No.

      3            Q.     So now I want to move to the morning of

      4    August 8, 2016, which I'll represent to you is the

      5    date of the events in question in this case.            Where

      6    were you at 10 a.m. on that day?

      7            A.     I don't remember specifically where I

      8    was at exactly 10 a.m.

      9            Q.     So if I represent to you that the

     10    incident, the incident that we're here about took

     11    place at about 10 a.m., could you tell me where you

     12    were?

     13            A.     Sure, so we were referring to the

     14    incident in which Mr. Whitt is involved, or the

     15    incident where four to five juveniles as being in a

     16    stolen car on Wells?

     17            Q.     Were those in the same place?

     18            A.     Were those in the same place?        The...

     19            Q.     Right.

     20            A.     I, I can't, there, there were multiple

     21    areas of concern that morning.

     22            Q.     Okay, so tell me the general

     23    geographical location of where this all took place.

     24            A.     So juveniles that had been in, we

     25    believed to have been in a stolen vehicle were



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 36 of 68 PageID #: 731
                                                                         Page 35


      1    located north of Wells, and then there was the

      2    incident with Mr. Whitt on Wells, itself.

      3            Q.     How far north of Wells were the, the

      4    alleged car thieves?

      5            A.     Approximately two blocks.

      6            Q.     Were those individuals in custody?

      7            A.     At which point?

      8            Q.     Sorry, yeah, I'm asking you general

      9    questions, and now I asked you a specific question,

     10    I'm sorry about that.       So let's see.     So you were

     11    responding to the call regarding the stolen vehicle,

     12    is that right?

     13            A.     I was responding to supervise the call

     14    of the individuals that had been apprehended in

     15    terms of the stolen vehicle.

     16            Q.     When you arrived on the scene, had David

     17    Whitt arrived yet?

     18            A.     I don't recall specifically in, when

     19    we're talking, when I first arrived I arrived near

     20    the location where the juvenile subjects were taken

     21    into custody or being held in police cars.

     22            Q.     And what was occurring two blocks

     23    away -- well, let me, let me strike that.

     24                   Approximately how many officers had

     25    responded to this call?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 37 of 68 PageID #: 732
                                                                         Page 36


      1            A.     Potentially eight, possibly eight, if I

      2    recall correctly.

      3            Q.     And do you remember how many police

      4    vehicles they had brought to the scene?

      5            A.     Four or five approximately.

      6            Q.     So if we think now about the moments

      7    immediately before you were made aware of Mr.

      8    Whitt's presence, in those moments were you still

      9    two blocks away with the, the other suspects?

     10            A.     Yes.

     11            Q.     And how many officers were two blocks

     12    away to make contact with Mr. Whitt.

     13            A.     So I think there might be a little bit

     14    of confusion.     At the point where the officers had

     15    converged after taking the juvenile suspects into

     16    custody, or attempting to take the juvenile suspects

     17    into custody, Mr. Whitt had approached their

     18    position.

     19            Q.     (Inaudible) meeting, for lack of a

     20    better term?

     21            A.     I'm sorry?

     22            Q.     Where officers were meeting and speaking

     23    to one another?

     24            A.     Correct.

     25            Q.     So the incident occurred, and then tell



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 38 of 68 PageID #: 733
                                                                         Page 37


      1    me if anything I'm saying sounds incorrect, but it

      2    sounds like the incident occurred, the suspects were

      3    secured, and then the officers moved down the road a

      4    little ways to talk to each other about what had

      5    happened.

      6            A.     No, I don't necessarily think that's

      7    true, I think that the officers kind of converging

      8    in one spot after the, the suspects were taken into

      9    custody, I think someone brought that I believe, and

     10    some may have been taken into custody right there,

     11    and then at some point we moved the whole thing back

     12    over to Wells.

     13            Q.     When you say the whole thing, does that

     14    mean all of the vehicles and all of the suspects?

     15            A.     And all of the officers.

     16            Q.     Do you know what the closest cross

     17    street of Wells was?

     18            A.     Where?   Wells and like... you have to be

     19    more specific, because there's a lot of crossroads

     20    for Wells.

     21            Q.     So when officers encountered Mr. Whitt,

     22    what was the nearest cross street?

     23            A.     If I recall correctly, it was

     24    Kingshighway.

     25            Q.     Okay.    Was the stolen, or the allegedly



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 39 of 68 PageID #: 734
                                                                         Page 38


      1    stolen vehicle present at the scene?

      2            A.     Yes.

      3            Q.     Did you move it with everything else

      4    down to Wells, or did it remain where it had been

      5    two blocks away?

      6            A.     It, as in the stolen vehicle?

      7            Q.     Yes.

      8            A.     We never touched the stolen vehicle.

      9            Q.     Was Officer Shaw there responding to

     10    that call?

     11            A.     Yeah, I believe he was.

     12            Q.     Was Officer Linhorst also at the scene?

     13            A.     Yes.

     14            Q.     Who had called you to let you know about

     15    this situation?

     16            A.     I don't think anybody specifically

     17    called me to let me know, but I monitored the call

     18    over the radio channel.

     19            Q.     So it's accurate to say then that you

     20    weren't responding to a request from one of your

     21    officers, you just used your professional judgment

     22    to decide that that was a situation where a sergeant

     23    might be needed?

     24            A.     I don't recall specifically if I was

     25    requested or not, but I would have responded to that



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 40 of 68 PageID #: 735
                                                                         Page 39


      1    sort of incident.

      2            Q.     The allegedly stolen vehicle, was it

      3    parked on the street?

      4            A.     Yes, on Wells.

      5            Q.     Was there a crowd that had gathered at

      6    the scene?

      7            A.     Of nonpolice officers, no.

      8            Q.     Correct, okay, thanks.       Were there any

      9    other suspects in the automobile theft that were

     10    still at large?

     11            A.     Possibly.

     12            Q.     (Inaudible.)

     13            A.     What was that, Pat?      You didn't come

     14    through.

     15            Q.     Did you know of any suspects that were

     16    at large in particular?

     17            A.     No, not necessarily.

     18            Q.     Before (inaudible) arrived, were there

     19    any other civilians in the area?

     20            A.     What is that, Pat?      You were choppy.

     21            Q.     Before Mr. Whitt arrived, were there

     22    other civilians in the area?

     23            A.     I would assume so, there was some houses

     24    on the street, so there could have been citizens

     25    inside of their houses.



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 41 of 68 PageID #: 736
                                                                         Page 40


      1            Q.     Why did, why did you and your colleagues

      2    decide to move yourselves and your cars and the

      3    suspects down the street before you decided to --

      4    why did you decide to move down the street to have

      5    your, your consultation, your meeting?

      6            A.     Back to the stolen car you mean?

      7            Q.     No, so you moved away from the stolen

      8    car, right?     And then you had the meeting a ways

      9    away, and I'm asking why did you move away from the,

     10    from the stolen car?

     11            A.     Well, I don't -- you may be a little bit

     12    confused.     We didn't move away from the stolen car,

     13    my officers moved towards the suspects that were

     14    running.     So the suspects dictated our action.

     15            Q.     I see, so you obtained -- you

     16    apprehended the suspects at about the place where

     17    you wound up having the meeting?

     18            A.     My officers did, yes.

     19            Q.     Okay, I understand now, thanks.

     20                   MS. DUNCAN:    I just want to object to

     21    any characterization of them having a meeting.            I

     22    don't think the witness ever said that.

     23            Q     (By Mr. Mobley) Before you were made

     24    aware of Mr. Whitt's presence at the scene, how long

     25    had the suspects been in custody?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 42 of 68 PageID #: 737
                                                                         Page 41


      1            A.     I don't know.

      2            Q.     Were the suspects in custody when you

      3    arrived at the scene?

      4            A.     Yes.

      5            Q.     Approximately how long from your arrival

      6    at the scene was it until you were made aware of Mr.

      7    Whitt's presence?

      8            A.     Now when you say the scene, we're

      9    talking two different areas here, the area in which

     10    the suspects were taken into custody, and then the

     11    man on Wells.

     12            Q.     I'm referring to the scene in which Mr.

     13    Whitt is accused of interfering.

     14            A.     Okay, can you repeat the question?         I

     15    apologize.

     16            Q.     Yeah.

     17                   MR. MOBLEY:    If I can -- can you read

     18    that back for please, Pam?

     19                   THE REPORTER:     Yes.

     20    (The requested portion of the

     21    record read by the reporter as follows:)

     22                   THE REPORTER:     QUESTION:    "Approximately

     23    how long from your arrival at the scene was it until

     24    you were made aware of Mr. Whitt's presence?"

     25                   THE WITNESS:     Perhaps a minute or so.



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 43 of 68 PageID #: 738
                                                                         Page 42


      1             Q.     (Inaudible.)

      2                    THE REPORTER:    I couldn't hear the

      3    question.

      4             Q     (By Mr. Mobley) How were you made aware

      5    of Mr. Whitt's presence?

      6                    THE WITNESS:    My observations.

      7             Q.     Were you the first officer on the scene

      8    to notice Mr. Whitt?

      9             A.     I have no way of answering that.

     10                    MS. DUNCAN:    Objection, speculation.

     11             Q     (By Mr. Mobley) Who was the first officer

     12    to encounter Mr. Whitt?

     13                    THE WITNESS:    You're probably going to

     14    have to define "encounter" a little bit more

     15    closely.

     16             Q.     Who was the first officer to -- who was

     17    the first person, the first officer to speak to Mr.

     18    Whitt?

     19             A.     I, I think it was me.

     20             Q.     What did you say to him first?

     21             A.     It would have, if I recall correctly, it

     22    was to ask him to back up.

     23             Q.     Did he back up when you asked him the

     24    first time?

     25             A.     Not a whole lot.



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 44 of 68 PageID #: 739
                                                                         Page 43


      1             Q.     (Inaudible.)

      2             A.     Pat, if you asked that question it

      3    didn't come through.

      4             Q.     You said that he didn't back up very

      5    far; how far did he back up?

      6             A.     Maybe a couple of feet.

      7             Q.     How far away from the nearest police

      8    vehicle was Mr. Whitt when you encountered him?

      9             A.     I don't recall specifically.

     10             Q.     Was he standing in the street, on a

     11    sidewalk, in a parking lot?

     12             A.     It depends on at which point, at one

     13    point he was in the street, but at another point he

     14    was on the sidewalk.

     15             Q.     Had he moved to the sidewalk in response

     16    to an officer telling him to back up?

     17             A.     You -- that first part didn't come

     18    through, Pat.

     19             Q.     Sorry.   Had he moved from the street to

     20    the sidewalk in response to an officer asking him or

     21    ordering him to back up?

     22             A.     I don't remember specifically.

     23             Q.     What prompted you to go approach Mr.

     24    Whitt?

     25             A.     Mr. Whitt was in close proximity to a



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 45 of 68 PageID #: 740
                                                                         Page 44


      1    piece of evidence, and I was concerned that, A, he

      2    would contaminate it, he was also in close proximity

      3    to our police cars that contained juvenile suspects,

      4    and then he was in physically, I don't know what his

      5    intentions were, but he was in close proximity to

      6    us, as well.     So I wanted him to move back for our

      7    safety and to preserve any possible evidence.

      8            Q.     (Inaudible.)

      9            A.     Pat, that didn't come through at all.

     10            Q.     What was the piece of evidence that he

     11    was near?

     12            A.     The van.    The stolen car.

     13            Q.     How far away from the stolen car was he?

     14            A.     When he got off of his bike and was --

     15    or when he was stationery over his bicycle, maybe

     16    seven to ten feet away.

     17            Q.     So I want to, I, I'm confused about

     18    something, and I apologize for that, so let me go

     19    back a little ways and talk about the physical

     20    arrangement of all these things.         It was my

     21    understanding from your testimony that the officers,

     22    their vehicles, and the suspects were located about

     23    two blocks away from the van, and that's when --

     24            A.     Yes.

     25            Q.     -- Mr. Whitt approached?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 46 of 68 PageID #: 741
                                                                         Page 45


      1             A.     Correct.

      2             Q.     How did you get him --

      3             A.     He approached us twice.

      4             Q.     Where was the first time?

      5             A.     Where the suspect -- near where all the

      6    suspects were apprehended or gathered.           More to

      7    where the stolen van was.

      8             Q.     And that's two blocks away from the van,

      9    is that right?

     10             A.     About two blocks to the north, yes.

     11             Q.     Okay.   So he approached you for the

     12    first time when you, after you had moved away from

     13    the van, is that right?

     14             A.     We never moved away from the van, sir.

     15    The, there's two, two instances where we encountered

     16    Mr. Whitt.      There was the spot two blocks north of

     17    the van where, where we had essentially consolidated

     18    our resources.     Mr. Whitt approached us and recorded

     19    us.    Then I ordered all the officers to bring all

     20    the aspects to where the stolen van was, which was

     21    two blocks to the south, and then Mr. Whitt followed

     22    us.

     23             Q.     Okay.   Let's talk first about the first

     24    time that he approached you.        (Inaudible) speak to

     25    him?



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 47 of 68 PageID #: 742
                                                                         Page 46


      1             A.     The first part of your statement didn't

      2    come through.

      3             Q.     The first time that he approached you,

      4    which I understand was up more at what I'll call the

      5    scene of the crime; is that fair to call it that?

      6             A.     I, I don't think so.

      7             Q.     Okay.

      8             A.     It's just on the scene close to where

      9    everybody was apprehended.

     10             Q.     Okay.   So as I understand your

     11    testimony, the first time that he approached you was

     12    up close to the van, is that right?

     13             A.     No.

     14             Q.     Okay.   The first time he approached you

     15    was when you were north of the van.

     16             A.     North by about two blocks, yes.

     17             Q.     Okay.   And at that time who was the

     18    first officer to speak to him?         To Mr. Whitt?

     19             A.     Nobody spoke to Mr. Whitt when we were

     20    north, two blocks north of where the van was parked.

     21             Q.     Why not?

     22             A.     There was no reason to.

     23                    MS. DUNCAN:    Objection to the extent it

     24    calls for speculation.        You can answer that, I'm

     25    sorry.



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 48 of 68 PageID #: 743
                                                                         Page 47


      1                    THE WITNESS:    There was no reason to

      2    speak to Mr. Whitt at that point.

      3             Q     (By Mr. Mobley) So sometime after you

      4    noticed Mr. Whitt, you ordered that you consolidate

      5    your resources a little ways away from the van, is

      6    that right?

      7             A.     No.   After -- the first time we noticed

      8    Mr. Whitt didn't have any part of my decision

      9    making -- didn't affect any part of my decision

     10    making, because no matter what, we had to bring the

     11    suspects and involved officers to the stolen van,

     12    which we never, we hadn't been to in the first

     13    place.    We hadn't been there yet.        When we moved --

     14    so in, I apologize if, if you're confused.            Call was

     15    received for five juvenile suspects being in a

     16    stolen vehicle.       My officers responded to the area

     17    and apprehended as many of the suspects we believed

     18    to be involved as we could.        Nobody went to the van,

     19    so we were two blocks north, that's where I went to

     20    where my officers had all these suspects into

     21    custody.      While we were there, Mr. Whitt began

     22    approaching and was recording us.          It doesn't -- Mr.

     23    Whitt's presence there did not factor into my

     24    decision to move everything back to, everything to

     25    where the stolen van was located.          So then we moved



                            PohlmanUSA Court Reporting
                         (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 49 of 68 PageID #: 744
                                                                         Page 48


      1    everything to where the stolen van was located, and

      2    when I say everything, me, the involved officers,

      3    all of our police cars and the suspects, and then

      4    Mr. Whitt followed us to where we went.

      5            Q.     Okay.   I wasn't entirely clear, and that

      6    really helped me understand, I appreciate it.            So

      7    the first time the officers --

      8            A.     There was no reason to --

      9            Q.     The first time that any officer spoke to

     10    Mr. Whitt was after he followed you closer to the

     11    van.

     12            A.     Correct.

     13            Q.     You were the, the first officer to speak

     14    to Mr. Whitt, is that right?

     15            A.     Correct; I believe so.

     16            Q.     And the first thing you said was:

     17    Please back up; and he backed up just a short

     18    amount.

     19            A.     Yes.

     20            Q.     What happened after that?

     21            A.     He began becoming argumentative and

     22    questioning essentially why we were there.

     23            Q.     Mr. Whitt wasn't armed, was he?

     24            A.     I'm sorry?

     25            Q.     Mr. Whitt was not armed, was he?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 50 of 68 PageID #: 745
                                                                         Page 49


      1            A.     He had a gun on him, if I recall

      2    correctly.

      3            Q.     (Inaudible) ammunition on you, would

      4    that sound accurate to you?

      5            A.     What's that, Pat?

      6            Q.     If I represented to you that he didn't

      7    have a firearm, but only a clip of ammunition, would

      8    that sound accurate?

      9            A.     Yes.   The officer who searched him may

     10    be better answer, equipped to answer that, though.

     11            Q.     Did Mr. Whitt attempt to speak to anyone

     12    other than officers?

     13            A.     I don't recall.

     14            Q.     Did he ever attempt to physically

     15    intervene in your investigation?

     16                   MS. DUNCAN:    I'm going to object as to

     17    vague as to what you mean by physically intervene.

     18    Can you clarify that?

     19                   MR. MOBLEY:    Yeah, let me rephrase.

     20            Q     (By Mr. Mobley) Was he ever between you

     21    and the scene?

     22                   THE WITNESS:     We didn't know

     23    specifically where the scene was at, at that

     24    juncture, because the scene, according to the

     25    caller, the suspects exited the van and fled.



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 51 of 68 PageID #: 746
                                                                          Page 50


      1    All -- many times in my experience, suspects

      2    sometimes leave behind evidence or drop something

      3    that's important to the case, and we haven't, hadn't

      4    at that point investigated that avenue yet.            So he

      5    could have been.

      6            Q.     (Inaudible), had Mr. Whitt made contact

      7    with any officer?

      8            A.     Pat, your, the first part of your

      9    question didn't come through.

     10            Q.     Before he was arrested, did Mr. Whitt

     11    make any contacts -- did he ever touch an officer?

     12            A.     No.

     13            Q.     Was there traffic on Wells Avenue during

     14    the time that you were speaking to Mr. Whitt?

     15            A.     Not that I recall.

     16            Q.     After he backed up the first time, which

     17    in my understanding put him on the sidewalk, how far

     18    away was he from -- and correct me if he was not on

     19    the sidewalk, but how far away from he -- from the

     20    van at that point was he?

     21            A.     Perhaps ten or fifteen feet.

     22            Q.     How long did you speak to Mr. Whitt

     23    before you decided to arrest him?

     24            A.     I'm sorry?

     25            Q.     How long did you talk to Mr. Whitt



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 52 of 68 PageID #: 747
                                                                         Page 51


      1    before you decided to arrest him?

      2            A.     Maybe... I don't know.

      3            Q.     Would it have been fewer than five

      4    minutes?

      5            A.     Yes.

      6            Q.     Was it your decision eventually to

      7    arrest Mr. Whitt?

      8            A.     Yes.

      9            Q.     Who actually effectuated the arrest?

     10            A.     The question was who effectuated the

     11    arrest?

     12            Q.     Correct.

     13            A.     Myself, I believe it was Officer Shaw,

     14    and then Officer Linhorst.

     15            Q.     Do you remember who put on his

     16    handcuffs?

     17            A.     Not specifically.

     18            Q.     Do you remember who searched Mr. Whitt?

     19            A.     It would have been Officer Linhorst or

     20    Officer Shaw.

     21            Q.     Whose police vehicle was he put into?

     22            A.     I don't know.

     23            Q.     I assume then that you also don't know

     24    who drove him?

     25            A.     Correct.



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 53 of 68 PageID #: 748
                                                                         Page 52


      1            Q.     Do you know where he was taken to?

      2            A.     Typically -- he would most likely have

      3    been taken to the North Patrol Division.

      4            Q.     So Mr. Whitt is standing on the

      5    sidewalk, but he's still probably 10 to 15 feet away

      6    from the van, the allegedly stolen van, you talked

      7    to him for a few minutes, and at what point did you

      8    decide to arrest Mr. Whitt?

      9            A.     When Mr. Whitt continuously -- well, he

     10    was hindering our investigation, and he was

     11    focusing, drawing our attention away from our

     12    suspects, and then our investigation.          Mr. Whitt, I

     13    recall specifically we asked him to back up to a

     14    light pole which I thought represented a good medium

     15    for, to protect his amendment -- or his rights to

     16    film us, but also to make my responsibility for my

     17    officers to make my officers safe, ensure the safety

     18    of the citizens, and then ensure the safety of our

     19    suspects who were in our custody.          So when Mr. Whitt

     20    continued to argue with us and failed to move back

     21    to a spot that I determined would be I felt

     22    comfortable with him being, that's when I determined

     23    that he should be placed under arrest.

     24            Q.     How far away from Mr. Whitt was the

     25    light pole that you directed him to?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 54 of 68 PageID #: 749
                                                                         Page 53


      1            A.     About another 15 feet.

      2                   MR. MOBLEY:    Abby, are you okay with

      3    like a five-minute break right now?

      4                   MS. DUNCAN:    Sure, that's fine.

      5                   MR. MOBLEY:    Okay, so we'll say about

      6    2:20 or so we can come back.

      7                   MS. DUNCAN:    Sure.    Can we actually make

      8    it a ten-minute break?

      9                   MR. MOBLEY:    Yeah, no problem.       2:25?

     10                   THE WITNESS:     Sounds good.

     11                              (Recess)

     12            Q     (By Mr. Mobley) Sergeant, I don't think I

     13    have too many more questions for you, I want to tie

     14    up some loose ends, though.        First, was there any

     15    police tape that you had put up at the scene when

     16    Mr. Whitt arrived?

     17                   THE WITNESS:     No.

     18            Q     (By Mr. Mobley) Were officers patrolling

     19    the perimeter of the scene?

     20            A.     Pat, you're breaking up again.

     21            Q.     Were any officers responsible for

     22    monitoring the perimeter of the, of the scene?

     23            A.     At that point it was kind of all of our

     24    responsibility, we had so many subjects in custody

     25    and so many moving parts I didn't have the resources



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 55 of 68 PageID #: 750
                                                                         Page 54


      1    to be able to designate to patrol the perimeter of

      2    the scene.

      3            Q.     Other than Officers Linhorst and Shaw,

      4    can you name any other officers who were present at

      5    the scene?

      6            A.     I believe Officer Peterson, and then

      7    Officer Lipina were also present.          There were

      8    additional officers, but I don't recall their names

      9    off the top of my head.

     10            Q.     So that's Peterson and did you say

     11    Lipina, can you spell that one for me?

     12            A.     L-I-P-I-N-A.

     13            Q.     Thank you.    Are both Officers Peterson

     14    and Lipina still in your district?

     15            A.     Just to clarify, the event interactions

     16    with Mr. Whitt occurred in the 5th District, and I'm

     17    now assigned to the 4th District.

     18            Q.     Were the officers who responded -- the

     19    officers who were there when you were there, were

     20    they 4th District or 5th District officers?

     21            A.     5th District officers.

     22            Q.     So these are not officers that you

     23    supervised?

     24            A.     At the time of the incident I was

     25    assigned to the 5th District, but I am now assigned



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 56 of 68 PageID #: 751
                                                                         Page 55


      1    to the 4th District.

      2            Q.     I gotcha, okay, thank you.        You were

      3    saying something much easier for me to understand,

      4    and I made it unnecessarily complicated.

      5            A.     Good.

      6            Q.     Do you know if Officers Peterson and

      7    Lipina are still in the 5th District?

      8            A.     Officer Lipina is a, is a detective in

      9    the 5th District Detective Bureau, and Officer

     10    Peterson is a detective assigned to the Intelligence

     11    Division currently.

     12            Q.     Thank you.    The first time you noticed

     13    Mr. Whitt when you had not moved to the van yet, how

     14    far away was he at his closest point to you?

     15            A.     Maybe 30 or 40 feet.

     16            Q.     What caused you to notice him?

     17            A.     As a police officer I try to be

     18    observant of my surroundings and he just kind of

     19    caught my eye, he was on his bike kind of straddling

     20    his bike, and there weren't a lot of other people

     21    milling around.

     22            Q.     How would things have gone

     23    differently -- strike that.

     24                   You mentioned that there were not a lot

     25    of other people in the area -- strike that, sorry.



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 57 of 68 PageID #: 752
                                                                         Page 56


      1                   So after Mr. Whitt was put into a police

      2    car and transported to whichever station it was that

      3    he went to, I'm sorry, I don't know it off the top

      4    of my head, did you have any subsequent contact with

      5    him?

      6            A.     Not that I recall.

      7            Q.     Did you complete any paperwork regarding

      8    the arrest?

      9            A.     I did not personally, no.

     10            Q.     Did you (inaudible) regarding the

     11    arrest?

     12                   THE REPORTER:     You cut out, sir.

     13                   THE WITNESS:     The middle part your

     14    statement.

     15            Q     (By Mr. Mobley) Did you approve the

     16    police report regarding Mr. Whitt's address?

     17            A.     I believe I approved it one level,

     18    possibly two, I don't recall specifically, I'd have

     19    to look at the report.

     20            Q.     Have you spoken to any other officers

     21    about Mr. Whitt?

     22            A.     I spoke with a lot of people about him

     23    during the incident and shortly thereafter.

     24            Q.     Did you ever talk to a supervisor about

     25    the incident?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 58 of 68 PageID #: 753
                                                                         Page 57


      1            A.     Well, I'm the supervisor, but I would

      2    have talked to, I had talked to the police commander

      3    about the incident.

      4            Q.     That's what I meant was, was someone who

      5    supervises you, I'm sorry I wasn't clear there.

      6            A.     Sure.

      7            Q.     Did you ever talk to the city attorney

      8    or the quote/unquote prosecutor?

      9            A.     Yes.

     10            Q.     Were you speaking about the possible

     11    municipal prosecution of Mr. Whitt?

     12            A.     It's been a long time, but yes.

     13            Q.     What... what, if anything, did that

     14    attorney tell you was going to happen with Mr.

     15    Whitt's case?

     16            A.     I vaguely recall that the case was going

     17    to be nulled.

     18            Q.     (Inaudible.)

     19            A.     I'm sorry, Pat, that didn't come

     20    through.

     21            Q.     Do you know why it was going to be

     22    nulled?

     23            A.     I do not.

     24            Q.     Have you ever heard of the organization

     25    Cop Watch?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 59 of 68 PageID #: 754
                                                                         Page 58


      1            A.     I have in the wake of Mr. Whitt's

      2    arrest.

      3            Q.     Just to clarify, though, you had not

      4    heard of it before the arrest?

      5            A.     I was vaguely aware of it, but not, I

      6    just knew of its existence, but nothing very

      7    specific.

      8            Q.     Do you remember where you learned about

      9    Cop Watch's existence?

     10            A.     No.

     11            Q.     Is it fair to say that it's widely known

     12    in the police department?

     13            A.     Probably... I want to say that's a fair

     14    statement.

     15            Q.     Would you say 25 percent of officers are

     16    aware of Cop Watch?

     17                   MS. DUNCAN:    Let me object as to

     18    speculation, this witness doesn't know what other

     19    officers know.       You can answer, Matt.

     20                   THE WITNESS:     I have no idea, Pat.

     21    Every, everybody's a cop watcher now.          Everybody has

     22    a camera.

     23            Q     (By Mr. Mobley) Would it be fair to say

     24    that you have, on at least one occasion, spoken to a

     25    colleague about Cop Watch?



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 60 of 68 PageID #: 755
                                                                         Page 59


      1            A.     In the wake of Mr. Whitt's, our

      2    encounter with Mr. Whitt, yes.

      3            Q.     I have no further questions, thank you,

      4    Sergeant.

      5            A.     Yes, sir.

      6                   MS. DUNCAN:    I have no follow-up.

      7                   (Discussion off the record.)

      8                   MS. DUNCAN:    We can, we'll waive.

      9                       (Signature waived.)

     10                  (Off the record at 2:39 p.m.)

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



                           PohlmanUSA Court Reporting
                        (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 61 of 68 PageID #: 756


      1                     CERTIFICATE OF REPORTER

      2    I, Pamela K. Needham, Certified Court Reporter

      3    within and for the State of Missouri, do certify

      4    that the witness whose testimony appears in the

      5    foregoing deposition was duly sworn by me; the

      6    testimony of said witness was taken by me to the

      7    best of my ability and thereafter reduced to

      8    typewriting under my direction; that I am neither

      9    counsel for, related to, nor employed by any of the

     10    parties to the action in which this deposition was

     11    taken, and further, that I am not a relative or

     12    employee of any attorney or counsel employed by the

     13    parties thereto, nor financially or otherwise

     14    interested in the outcome of the action.

     15

     16          --------------------------------------

     17          Pamela K. Needham, CSR, CCR
                 Illinois CSR No. 084-002247
     18          Missouri CCR No. 505

     19

     20

     21

     22

     23

     24

     25



                          PohlmanUSA Court Reporting
                       (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 62 of 68 PageID #: 757
                                                                                             Page 61

              A            29:9 46:24 49:10   asked 35:9 42:23     47:21 48:21        calling 33:3
    a.m 34:6,8,11          49:10 58:19          43:2 52:13       behalf 1:16 5:13     calls 17:13,18,25
    Abby 4:10 22:15      answered 7:22        asking 35:8 40:9   believe 9:17 25:13     28:24 29:8 46:24
      26:16,17 53:2      answering 42:9         43:20              25:19 28:17        camera 58:22
    ability 60:7         answers 8:7          aspects 45:20        31:18 37:9 38:11   capacity 13:20
    able 26:16,17        Anticrime 13:14      assembly 29:3        48:15 51:13 54:6   captain's 22:1,3
      29:22 54:1           13:17,18,23 14:1   assigned 12:6        56:17              car 18:12,25 34:16
    absolute 32:8        anybody 38:16          14:14 16:11 22:6 believed 34:25         35:4 40:6,8,10
    academy 11:6         apologize 28:14        54:17,25,25        47:17                40:12 44:12,13
      27:9,18,19 28:4      41:15 44:18          55:10            benefits 23:21         56:2
      28:8                 47:14              assigning 16:19    best 7:1 60:7        cars 35:21 40:2
    accident 16:14       APPEARANCES          assistance 17:14   better 36:20 49:10     44:3 48:3
      24:5                 4:1                associated 22:23   bicycle 21:1 44:15   case 1:7 5:20 8:13
    accidents 12:18      appearing 4:3,9      Association 21:12  bicycles 21:6          34:5 50:3 57:15
      17:17,17           appears 60:4           21:17,20         bike 21:17,20          57:16
    accounts 20:24       appreciate 48:6      assume 7:15 26:1     44:14 55:19,20     caught 55:19
      21:7               appreciated 7:8        26:2 39:23 51:23 bit 6:14,25 9:9      cause 3:13
    accurate 8:7         apprehended          attached 2:20        15:14 16:9 27:5    caused 55:16
      38:19 49:4,8         35:14 40:16 45:6   attempt 29:21        36:13 40:11        causes 17:10
    accused 41:13          46:9 47:17           33:9 49:11,14      42:14              CCR 3:13 4:21
    action 33:4 40:14    approach 43:23       attempting 36:16   blocks 35:5,22         60:17,18
      60:10,14           approached 36:17     attend 17:3 28:17    36:9,11 38:5       Center 4:5
    actions 31:9 32:9      44:25 45:3,11,18   attention 52:11      44:23 45:8,10,16   central 12:11
      32:10,21 33:12       45:24 46:3,11,14   attorney 57:7,14     45:21 46:16,20     certain 3:13 13:3
    activity 31:4        approaching            60:12              47:19              CERTIFICATE
    additional 7:20        47:22              audio 9:7          Blvd 4:5               60:1
      54:8               approve 56:15        August 1:17 3:11   Board 25:15          certification 10:18
    address 56:16        approved 56:17         34:4             body 31:6            certifications 10:7
    administrative       approving 16:13      auto 13:20         bordered 12:12         10:12
      15:21 16:8 17:7    approximately        automobile 39:9    breach 33:10         Certified 5:5 60:2
      22:7                 6:10 12:23 16:7    automobile-rela... break 8:4 53:3,8     certify 60:3
    Affairs 24:14          24:2 27:24 35:5      13:20            breaking 10:2        changes 15:22
    affect 47:9            35:24 36:5 41:5    avenue 50:4,13       53:20              channel 38:18
    afternoon 3:12         41:22              avoid 6:23         breaks 7:25          characterization
      5:16               area 11:25 39:19     aware 12:1 36:7    bring 29:21,21         40:21
    age 5:12               39:22 41:9 47:16     40:24 41:6,24      45:19 47:10        charge 23:10
    ago 24:5               55:25                42:4 58:5,16     broad 18:11 23:6     charged 26:9
    AGREED 5:1           areas 11:20 34:21                       Broadway 3:12        chief's 21:25 22:2
                           41:9                       B            4:22               choppy 39:20
    ahead 8:19
    al 1:9 3:7,15        argue 52:20          B 32:11            broke 8:24 14:8      circumstances
    allegation 26:2      argumentative        B2 32:3              24:12                33:18
    alleged 22:20 23:2     48:21              bachelor's 9:12    broken 33:22         citizens 29:3 31:4
      23:5,6,8 25:11     arising 26:18          9:16 10:4 27:7   brought 36:4 37:9      39:24 52:18
      26:25 35:4         armed 48:23,25       back 12:14 13:7    Bureau 55:9          city 1:9 3:7,15
    allegedly 37:25      arrange 17:4           37:11 40:6 41:18 bystander 32:17        4:11,11 12:11
      39:2 52:6          arrangement            42:22,23 43:4,5    33:13                13:21 14:11 57:7
    amendment 27:22        44:20                43:16,21 44:6,19 bystanders 32:8      City's 20:14,22
      28:10,23 29:2,6    arrest 9:3 33:14       47:24 48:17        32:10                29:6,11
      29:11 52:15          33:16,20 50:23       52:13,20 53:6                         Civilian 25:15
                           51:1,7,9,11 52:8   backed 48:17                C           civilians 39:19,22
    ammunition 49:3
      49:7                 52:23 56:8,11        50:16            C 32:11              clarification 7:20
    amount 13:3            58:2,4             background 9:10 call 17:12 18:6         clarify 49:18
      48:18              arrested 33:25       bad 24:22 25:11      35:11,13,25          54:15 58:3
    and/or 32:9 33:2       50:10              based 33:19,23       38:10,17 46:4,5    class 27:21
    annoying 33:3        arrival 41:5,23      basic 12:17          47:14              classes 13:5
    annual 16:9,24       arrived 35:16,17     bear 9:17          called 10:17 19:6    clear 48:5 57:5
    answer 7:2,4,14        35:19,19 39:18     becoming 48:21       32:6 38:14,17      clip 49:7
      7:17 8:3 21:4        39:21 41:3 53:16   began 19:20        caller 49:25         close 43:25 44:2,5


                               PohlmanUSA Court Reporting
                            (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 63 of 68 PageID #: 758
                                                                                             Page 62

      46:8,12          consolidated         current 10:20       detective 13:15          53:7 58:17 59:6
    closely 42:15        45:17                14:22               13:17,22,25 55:8       59:8
    closer 48:10       constantly 15:22     currently 13:22       55:9,10              duncana@stlou...
    closest 37:16      construct 19:2         14:14,16 20:12    determined 52:21         4:13
      55:14            consultation 40:5      55:11               52:22                duties 12:15,17
    code 32:21         contact 36:12        custody 35:6,21     dictated 40:14           13:16 14:12,19
    colleague 58:25      50:6 56:4            36:16,17 37:9,10  differ 14:19             14:23 20:22 22:7
    colleagues 40:1    contacts 50:11         40:25 41:2,10     different 6:14           22:23 32:19
    college 27:8       contained 44:3         47:21 52:19         14:17 15:18 41:9     dynamic 15:21
    come 7:19 9:14     contaminate 44:2       53:24             differently 55:23
      17:14 18:16      content 8:15         cut 56:12           difficult 6:25                  E
      24:19 31:16,22   continue 30:21       cyclists 21:23      direct 15:23,24        E 32:11
      39:13 43:3,17    continued 52:20                            21:1 32:23           earlier 16:25
      44:9 46:2 50:9   continuing 28:9               D          directed 52:25           28:14
      53:6 57:19         28:15              D 32:11             direction 60:8         early 11:9,10
    comfortable        continuously 52:9    daily 12:19 16:12   disciplinary 22:7      easier 7:5 55:3
      52:22            converged 36:15      date 34:5             23:21                EASTERN 1:1,2
    commander 57:2     converging 37:7      David 1:4 3:3,14    discuss 8:13             3:1,2,14,14
    commendations      convicted 26:5         5:20 35:16        Discussion 59:7        education 9:11
      21:25            cop 57:25 58:9,16    day 3:11 34:6       dispatched 17:19         27:9 28:9,15
    Commission           58:21,25           daylight 23:6       displaying 11:25       educational 9:10
      10:15            correct 10:19        days 18:5,10        district 1:1,1 3:1,1   effectuated 51:9
    commit 18:3          28:19 29:12,14       23:13,16            3:14,14 12:6,7,9       51:10
      33:11              30:13 32:12,13     deal 28:5             12:10,16,22,25       efforts 13:19
    committed 23:5       36:24 39:8 45:1    decide 38:22 40:2     14:6,9,10,13,15      eight 36:1,1
    communications       48:12,15 50:18       40:4 52:8           14:17,20,23          emergency 33:8
      8:15               51:12,25           decided 40:3          19:10,11,13          employed 19:19
    community 20:20    corrections 16:14      50:23 51:1          54:14,16,17,20         20:9 60:9,12
    company 4:21       corrective 33:4      decision 47:8,9       54:20,21,25 55:1     employee 25:17
      20:24            correctly 23:9         47:24 51:6          55:7,9                 25:22 60:12
    competency           36:2 37:23 42:21   DEFENDANT 1:10 Division 1:2 3:2            employees 25:8
      11:20,25           49:2                 3:8 4:8             3:14 13:15,17,18     employer 10:21
    complete 56:7      counsel 5:2,2        Defendants 3:15       13:23 14:1 52:3      employment
    completed 9:11       60:9,12              5:3                 55:11                  19:23 23:1
    complicated 55:4   counseling 24:8      define 42:14        divvies 17:7           EMT 20:7
    comport 33:14      Counselor 4:11       definition 19:7     docked 23:20           encounter 42:12
    computer 6:12      count 26:8           degree 9:12 10:4    document 29:21           42:14 59:2
    concentration      couple 20:24 21:7      10:5                30:12,15,23,25       encountered
      9:21               43:6               Delmar 12:12          31:6,17,19,21,25       37:21 43:8 45:15
    concern 11:19      course 7:5 27:8      demoted 22:4        documents 30:4         ends 53:14
      34:21              27:21 28:5         department 10:23      31:7                 enforcement 32:9
    concerned 44:1     courses 28:9,10        16:23 18:20       doing 6:11 15:17         33:4
    concerning 9:3,4   court 1:1 3:1,12       19:20 20:2,6        17:7 18:9            engaged 32:22
      25:7               3:14 4:20 5:5        24:8,14 25:8      drawing 52:11          engaging 32:25
    conclusion 28:25     6:24 60:2            31:8 58:12        driving 18:18,23       ensure 52:17,18
      29:9             crime 26:5,9 46:5    department's          18:25 19:12          ensuring 16:15
    conduct 19:3       crimes 13:20           23:7 31:3         drop 50:2              entirely 48:5
      25:11 31:8         17:15              depends 18:2        drove 51:24            equipment 33:8
    conducting 16:9    criminal 9:23 27:7     19:7 43:12        DSN 5:23 6:3           equipped 49:10
      16:16              32:21              deposes 5:13        duly 60:5              essentially 17:1
    confused 40:12     criticism 33:2       deposition 1:14     Duncan 4:10 8:12         23:8 31:7 45:17
      44:17 47:14      cross 37:16,22         3:10 5:3,21 6:4,6   8:16 9:8 10:11         48:22
    confusion 36:14    crossroads 37:19       6:22 8:11 60:5      11:1 22:16 24:11     et 1:9 3:7,15
    connection 24:20   crowd 39:5             60:10               24:25 27:12,16       event 54:15
    consider 15:18     cruiser 18:15,18     describe 12:8         28:18,20,24 29:8     events 9:5 34:5
      19:3               18:20              DESCRIPTION           29:18,24 30:2        eventually 51:6
    consist 16:8       CSR 3:13 4:21          2:7                 40:20 42:10          everybody 46:9
    consolidate 47:4     60:17,17           designate 54:1        46:23 49:16 53:4       58:21


                             PohlmanUSA Court Reporting
                          (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 64 of 68 PageID #: 759
                                                                                              Page 63

    everybody's          firearm 49:7          going 18:3 27:12   impede 33:7            12:18
      58:21              first 6:1,11 10:25      29:20,20 42:13   important 50:3       investigation
    evidence 44:1,7         11:21 15:5 22:18     49:16 57:14,16   improve 7:11           49:15 52:10,12
      44:10 50:2            27:18,22 28:10       57:21            inaudible 8:23       investigations
    exact 26:20             28:23 29:2,6,10    good 5:16 8:5        9:13,24 10:10,24     12:18 16:16 25:8
    exactly 34:8            30:11 31:17,22       52:14 53:10 55:5   12:20 14:7 15:1    involve 15:8
    EXAMINATION             33:21 35:19 42:7   Gosh 27:20           15:10 17:1 18:15   involved 18:3
      2:2,4 5:14            42:11,16,17,17     gotcha 55:2          21:1 24:10,16,18     34:14 47:11,18
    examined 3:10           42:20,24 43:17     graduate 9:19        31:21 33:18          48:2
      5:12                  45:4,12,23,23        11:5               36:19 39:12,18     involving 17:18
    examining 16:13         46:1,3,11,14,18    graduated 9:18       42:1 43:1 44:8
    example 32:22           47:7,12 48:7,9       28:8               45:24 49:3 50:6             J
    execution 32:18         48:13,16 50:8,16   Grand 4:5            56:10 57:18        Jefferson 12:12
    exercise 22:23          53:14 55:12        groundrules 8:8    incident 26:25         12:14
    Exhibit 2:20 31:14   five 25:3 34:15       guess 7:18 19:7      27:3 34:10,10,14   jeopardy 32:18
    EXHIBITS 2:6            36:5 47:15 51:3      26:16 29:16        34:15 35:2 36:25   job 7:11
    existence 58:6,9     five-minute 53:3      gun 49:1             37:2 39:1 54:24    judgment 38:21
    exited 49:25         fled 49:25            guy 20:25 21:4       56:23,25 57:3      juncture 49:24
    expect 18:22         fleet 21:5            guys 17:20         incidents 19:5       Justice 4:5 9:23
    experience 28:21     fleets 21:1,2                            incite 33:9,10         27:7
      33:19,24 50:1      flow 33:8                       H        include 15:14        justify 33:3
    express 11:19        focus 13:19           half 12:23 13:9,12 incorrect 37:1       juvenile 35:20
    extent 28:25         focusing 52:11           20:9 30:6 33:21 incumbent 17:2         36:15,16 44:3
      46:23              folks 17:1            Hall 4:11          INDEX 2:1,6            47:15
    extra 13:5           follow 8:7            handcuffs 51:16    individual's 33:6    juveniles 34:15,24
    eye 55:19            follow-up 16:16       handle 20:24       individuals 32:23
                            59:6               happen 57:14         35:6,14                     K
              F          followed 45:21        happened 13:12     influence 17:16      K 3:13 4:21 5:5
    F 32:11,15              48:4,10               37:5 48:20      information 7:20       60:2,17
    fact 33:1            following 17:2        happy 7:13           32:7               K-A-R-N-O-W-S...
    factor 47:23         follows 41:21         head 7:6 54:9 56:4 infringement 33:6      6:2
    failed 52:20         foregoing 60:5        hear 6:17 9:25     inside 39:25         Karnowski 1:15
    failure 22:22        forenoon 3:11            15:2 21:3,19    instances 22:13        3:10 5:4,11,16
    fair 7:13 15:23      forget 31:12             24:17,23 42:2     33:15,24 45:15       5:17 6:1
       17:23 25:9 46:5   formal 11:17          heard 57:24 58:4   insults 33:2         Kelly 15:25
       58:11,13,23       forms 16:15           held 35:21         Intelligence 55:10   kettling 26:25
    familiar 30:25       four 20:9 34:15       help 26:17         intentions 44:5        27:3
    far 35:3 43:5,5,7       36:5               helped 48:6        interactions 54:15   kind 6:15 17:22
       44:13 50:17,19    freedom 29:3,4        highest 9:10 10:4 interested 60:14        20:25 37:7 53:23
       52:24 55:14       front 14:25 25:14     Hinder 32:18       interesting 29:15      55:18,19
    fatality 17:18       full-time 19:23       hindering 52:10    interfere 32:20,23   Kingshighway
    fault 24:5           further 59:3 60:11    home 20:17         interfering 9:5        12:12 37:24
    feet 43:6 44:16                            homicide 23:6        28:2 29:7,13       knew 58:6
       50:21 52:5 53:1            G            hopefully 29:22      41:13              know 6:15,16,19
       55:15             gathered 39:5         hours 3:11 13:3    Internal 24:14         7:11,17,18,19,23
    felt 52:21             45:6                   27:16,18 28:13  International          8:1 17:14 26:19
    fewer 51:3           general 12:15,17         28:15,17          21:16,18             28:25 30:19
    field 15:1,8           32:6 34:22 35:8     houses 39:23,25    Internet 7:1 24:20     37:16 38:14,17
    fifteen 50:21        generally 18:14                          interruptions 33:1     39:15 41:1 44:4
    filed 25:17            18:21                         I        intervene 49:15        49:22 51:2,22,23
    film 52:16           geographical          IAD 25:2,10          49:17                52:1 55:6 56:3
    filming 28:6 33:13     34:23               idea 58:20         intervention           57:21 58:18,19
       33:15,20,25       gist 16:18            identification       32:24              known 18:21
    financially 60:13    give 8:7                 31:15           interviewed 24:13      58:11
    fine 53:4            given 6:4             IL 3:13 4:21 5:5     25:2,5,10
    Finest 20:14,22      giving 5:23 7:2       Illinois 60:17     interviews 25:7               L
    finish 7:3           go 8:19 17:10         immediate 33:10    investigated 50:4    L-I-P-I-N-A 54:12
    Fire 20:2,6            43:23 44:18         immediately 36:7 investigating          lack 36:19


                               PohlmanUSA Court Reporting
                            (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 65 of 68 PageID #: 760
                                                                                             Page 64

    large 23:4 39:10      M-I-D-D-L-E-T-...    4:22 5:6            normal 6:22          35:24 36:11,14
       39:16               16:4               Mobley 2:4 4:4       north 12:13,13       36:22 37:3,7,15
    larger 17:15,15       MacArthur 4:5        5:15,19 10:12        35:1,3 45:10,16     37:21 38:21 39:7
    law 32:20 33:11       maintain 13:4        11:2 16:5 21:8       46:15,16,20,20      40:13,18 44:21
    lawful 5:12           maintaining 16:12    22:18 25:1 27:15     47:19 52:3          45:19 47:11,16
    lawsuit 26:12,18      major 9:22           27:17 28:21 29:5    northwestern         47:20 48:2,7
    learn 28:1            making 16:13         29:12,19 30:1,3      14:10               49:12 52:17,17
    learned 58:8           19:13 47:9,10       31:10,16 40:23      not-for-profit       53:18,21 54:3,4
    leave 8:2 50:2        man 41:11            41:17 42:4,11        21:22               54:8,13,18,19,20
    legal 28:25 29:8      manage 21:5,6        47:3 49:19,20       notice 42:8 55:16    54:21,22 55:6
    let's 9:9 30:8        management           53:2,5,9,12,18      noticed 47:4,7       56:20 58:15,19
       35:10 45:23         20:23               56:15 58:23          55:12             Officers' 21:12
    letters 22:1,3,3      mandatory 16:24     moments 36:6,8       nulled 57:17,22    offices 3:12
    level 9:11 56:17       16:24              monitored 38:17      number 2:7 12:19   official 32:19
    license 13:4          mark 31:11          monitoring 53:22      15:21 22:2 26:18  Oh 18:22
    licensed 10:14        marked 31:14        month 22:3            26:20 31:14       okay 5:19 6:11 7:9
    licenses 10:8,13      Market 12:13,14     morning 34:3,21                           7:23 8:10,14,16
    Lieutenant 15:25      Matt 28:18,25       Mountain 21:17                O           8:18 9:9 10:24
    light 52:14,25         58:19               21:20               o'clock 3:11,11      13:8 14:16,22
    Lindenwood 9:20       matter 47:10        move 29:20 30:9      object 27:12         18:5 19:2,12,19
    line 14:25            Matthew 1:15         34:3 38:3 40:2,4      28:24 40:20        22:17 25:1 26:8
    Linhorst 38:12         3:10 5:4,11,25      40:9,12 44:6          49:16 58:17        26:21 28:20
       51:14,19 54:3      mean 37:14 40:6      47:24 52:20         Objection 42:10      29:19 30:8,11,14
    Lipina 54:7,11,14      49:17              moved 37:3,11          46:23              30:18,22,24 32:2
       55:7,8             means 16:22          40:7,13 43:15,19    observant 55:18      32:6 34:22 37:25
    list 33:12,14         meant 57:4           45:12,14 47:13      observations         39:8 40:19 41:14
    listed 33:24          measure 22:7         47:25 55:13           42:6               45:11,23 46:7,10
    little 6:14,25 9:9    media 9:6           movement 33:7        Obstruct 32:21       46:14,17 48:5
       23:7 27:5,13       medium 52:14        moving 53:25         obtained 9:24        53:2,5 55:2
       36:13 37:4 40:11   meeting 8:12        multiple 26:21         10:5 40:15       one's 19:7
       42:14 44:19 47:5    36:19,22 40:5,8     34:20               obviously 6:15     operations 20:25
    LLC 3:12 4:21          40:17,21           municipal 57:11      occasion 58:24       21:4 31:9
    LLP 20:14             member 21:11,14                          occurred 36:25     opposed 15:17
    located 12:11          21:16 25:22,23              N             37:2 54:16       oral 23:24
       35:1 44:22 47:25   members 13:18       name 5:19,23,25      occurring 35:22    order 2:9 13:4
       48:1                28:5                 6:1,2 16:1 33:2    office 4:11 15:10    30:6 31:2,3,5,6
    location 12:8         mention 11:23         54:4                 15:12,13,14,18   ordered 45:19
       34:23 35:20        mentioned 14:24     named 26:21            20:18              47:4
    long 11:13 12:21       55:24              names 54:8           officer 11:11,14   ordering 33:5
       13:25 20:5 25:24   Metropolitan        near 35:19 44:11       11:16 12:3,4,5     43:21
       32:10 40:24 41:5    10:22 16:23          45:5                 12:22,25 13:9    ordinance 28:2
       41:23 50:22,25      18:19 31:8         nearest 37:22          18:13 22:3 23:10   29:7,11,13 32:20
       57:12              middle 56:13          43:7                 24:6 28:22 32:10 ordinary 19:3,8
    look 32:2 56:19       Middleton 15:25     necessarily 37:6       32:17,25 33:4    organization
    loose 53:14            16:3                 39:17                38:9,12 42:7,11    21:21,22 57:24
    lot 7:5 37:19 42:25   military 21:9       need 7:25 15:6         42:16,17 43:16   organizations
       43:11 55:20,24     milling 55:21         17:5 24:7 30:14      43:20 46:18 48:9   21:15
       56:22              Mills 16:2          needed 16:17           48:13 49:9 50:7  outcome 60:14
    Louis 1:9 3:7,13      mind 33:19            17:3 38:23           50:11 51:13,14   outline 31:7
       3:15 4:6,12,22     minimum 28:17       Needham 3:13           51:19,20 54:6,7  Oversight 25:15
       10:22 13:21        minute 41:25          4:21 5:5 60:2,17     55:8,9,17        overt 33:2
       18:19 20:2,6       minutes 51:4 52:7   neither 60:8         officer's 32:19
       21:11              misconduct 25:18    never 38:8 45:14     officers 10:15               P
    Louis's 28:1          Missouri 1:1 3:1      47:12                12:20 13:2 14:25 p.m 5:10 59:10
                           3:13,14 10:16      new 24:6               15:7 16:11,11,16 P1 31:11
           M               13:2 60:3,18       night 27:2             16:20 17:3,4,12  paddy 18:21,23
    M-A-T-T-H-E-W         mistake 18:22       nodding 7:5            17:13 18:1,7,18  page 2:2,7 30:19
     6:1                  MO 3:13 4:6,12,21   nonpolice 39:7         19:5 28:6 33:14    32:3


                                PohlmanUSA Court Reporting
                             (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 66 of 68 PageID #: 761
                                                                                               Page 65

    Pam 6:23 7:5         pertaining 31:3        post 10:17            42:3 43:2 50:9     religion 29:4
      31:11 41:18        pertinent 16:15        Potentially 36:1      51:10              remain 38:4
    Pamela 3:13 4:21     Peterson 54:6,10       preassigned          questioning         remember 13:5
      5:5 60:2,17          54:13 55:6,10          16:25               26:17 48:22          25:4,19,21 26:1
    paperwork 56:7       photograph 32:8        prepare 8:10,19      questions 5:15        26:2 27:25 34:7
    paragraph 32:3,7     physical 32:24         presence 36:8         7:8,21 33:1 35:9     36:3 43:22 51:15
    paramedic 20:4,5       44:19                  40:24 41:7,24       53:13 59:3           51:18 58:8
      20:8               physically 44:4          42:5 47:23         quickly 30:16       repeat 15:4,5
    parked 39:3 46:20      49:14,17             present 38:1 54:4    quite 15:14 16:9      41:14
    parking 43:11        piece 44:1,10            54:7                29:16              rephrase 7:13
    part 11:21 12:11     place 32:16 34:11      preserve 44:7        quote/unquote         29:18 49:19
      14:11 15:5 20:23     34:17,18,23          pretty 15:21 16:18    57:8               report 9:3,4 15:23
      31:22 43:17 46:1     40:16 47:13            18:11                                    25:18 56:16,19
      47:8,9 50:8        placed 52:23           primarily 13:19            R             reporter 4:20 5:5
      56:13              plaintiff 1:5,16 2:8   privileged 8:16   radio 38:18              6:24 9:25 15:2
    particular 18:6        3:4,15 4:2 5:13      probably 16:17    rank 14:5 20:8           16:1 21:3 31:13
      39:16                5:20                   42:13 52:5 58:13  22:23                  41:19,21,22 42:2
    parties 60:10,13     Plaintiff's 31:14      probational 12:3  Rarely 19:18             56:12 60:1,2
    parts 53:25          Plaintiffs 5:2         probationary      read 32:14 41:17       Reporting 3:12
    PAS 31:20            please 5:24 8:14         11:11,13,16       41:21                  4:21
    Pat 5:19 10:11         8:14 15:4 27:8       problem 24:21     really 18:2 48:6       reports 8:22,25
      11:1 14:8 15:4       31:11 32:14            53:9            reask 7:13               9:2 16:14,14
      15:11 18:16          41:18 48:17          problems 6:19     reason 8:6 46:22       represent 5:20
      24:11,12,17,19     plural 8:25            produced 3:10       47:1 48:8              34:4,9
      27:13 29:18        PohlmanUSA               5:12            reasons 23:21          represented 49:6
      31:23 33:21          3:12 4:21            professional      recall 25:25 28:3,7      52:14
      39:13,20 43:2,18   point 13:6,8 35:7        21:15 38:21       28:11 32:1 35:18     reprimand 23:23
      44:9 49:5 50:8       36:14 37:11          promoted 13:10      36:2 37:23 38:24       23:24
      53:20 57:19          43:12,13,13 47:2       14:5 20:8         42:21 43:9 49:1      reprimands 11:17
      58:20                50:4,20 52:7         prompted 43:23      49:13 50:15          request 17:14
    pat.mobley@m...        53:23 55:14          prosecution         52:13 54:8 56:6        38:20
      4:7                pole 52:14,25            57:11             56:18 57:16          requested 38:25
    patient 6:16         police 8:21 9:3,4      prosecutor 57:8   receive 31:24            41:20
    Patrick 4:4            10:8,13,22 11:5      protect 52:15     received 21:25         required 13:2
    patrol 12:3 17:25      11:20,25 12:5,17     protected 33:7      22:2 23:23 27:10       28:16,16
      19:3,8 52:3 54:1     12:19,21,25 13:1     protects 28:23      47:15                resources 45:18
    patrolling 19:9        13:9 14:24,25          29:3            Recess 53:11             47:5 53:25
      53:18                15:7,17 16:14,15     protest 26:19     recognize 30:12        respond 17:12,13
    pay 22:11,11           16:23 18:20,25       providing 20:20   record 5:10,23 7:7     responded 35:25
      23:20,20             19:20 21:11,17       proximity 43:25     32:9,14 41:21          38:25 47:16
    peace 10:15 33:10      21:20,23 24:6          44:2,5            59:7,10                54:18
    pedestrian 33:9        28:6,22 31:2,4,8     public 25:22,24   recorded 7:6           responding 18:6
    pending 3:13 8:2       32:9,17,21 33:13       25:24 28:5        45:18                  19:5 35:11,13
      26:18                33:16,20 34:1        pulling 29:24     recording 31:4           38:9,20
    people 55:20,25        35:21 36:3 43:7      pursuit 22:21,22    32:22 33:1,5         response 17:24
      56:22                44:3 48:3 51:21        23:3,4,9,11,14    47:22                  43:15,20
    percent 15:20          53:15 55:17 56:1     put 50:17 51:15   reduced 60:7           responsibility
      16:6,7 58:15         56:16 57:2 58:12       51:21 53:15 56:1referring 34:13          52:16 53:24
    percentage 15:16     policy 22:21,22,25                         41:12                responsible 53:21
    performance            23:1,3,14,17                 Q         refers 18:20           rest 30:15
      16:10,10 32:19       24:8                 quarterly 16:10   regarding 25:10        retraining 24:8
    perimeter 53:19      portion 41:20          question 7:3,4,10   35:11 56:7,10,16     review 9:6 30:15
      53:22 54:1         position 14:4 23:8      7:14,22 8:2,3    relate 27:22 29:6      reviews 16:10,11
    person 33:15,25        36:18                 9:14 10:1 11:22    29:11                riding 18:12,17
      42:17              possible 17:21          15:3 17:22 18:11 related 10:8,13        right 6:16,20
    personally 56:9        44:7 57:10            18:16 29:15        31:25 60:9             10:20 15:24
    personnel 33:8       possibly 36:1           31:11 33:21 34:5 relative 60:11           30:12 32:4,8
    persons 17:17          39:11 56:18           35:9 41:14,22    relevant 8:21            33:6 34:19 35:12


                               PohlmanUSA Court Reporting
                            (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 67 of 68 PageID #: 762
                                                                                             Page 66

      37:10 40:8 45:9    Shaw 38:9 51:13      speculation 42:10    suits 26:22        team 20:23
      45:13 46:12 47:6     51:20 54:3           46:24 58:18        summarize 27:8     technical 6:18
      48:14 53:3         sheets 16:13         speech 29:4 33:7       27:14            teenager 26:7
    rights 29:3 52:15    shootings 17:15      spell 54:11          supervise 14:25    telephonically 4:3
    road 7:21 37:3         17:16              spelled 6:1,2          23:9 35:13          4:9
    Roderick 4:5         short 48:17          spelling 5:22,22     supervised 54:23   tell 8:14,20 14:22
    role 16:19,21        shorthand 5:4        spend 16:6,7 19:9    supervises 57:5       16:22 31:5 34:11
    Room 4:11            shortly 56:23          19:12              supervising 15:7      34:22 36:25
    roughly 12:11        show 30:18           spoke 25:6 46:19     supervision 16:12     57:14
    routine 12:19        sick 22:25 23:16       48:9 56:22         supervisor 15:24   telling 43:16
    rules 31:7           sidewalk 43:11,14    spoken 56:20           23:25 56:24 57:1 ten 44:16 50:21
    run 6:18               43:15,20 50:17       58:24              supplemental       ten-minute 53:8
    running 40:14          50:19 52:5         spot 37:8 45:16        17:4             term 18:20 36:20
                         sign 31:19             52:21              supports 21:23     terms 35:15
             S           signature 5:7 59:9   St 1:9 3:7,13,15     sure 5:25 6:19,21  tertiary 16:21
    safe 19:14 52:17     sir 23:22 45:14        4:6,12,22 10:22      7:16,22 17:3     testified 27:6
    safety 32:16 44:7      56:12 59:5           13:21 18:19 20:2     18:24 19:13         28:14
      52:17,18           situation 38:15,22     20:6 21:11 28:1      27:15,23 30:17   testify 29:1
    saying 6:25 18:4     six 6:10 25:3        standing 43:10         32:16 34:13 53:4 testimony 44:21
      37:1 55:3          skimmed 8:21           52:4                 53:7 57:6           46:11 60:4,6
    says 5:13 32:7       SLMPD 10:24          start 5:22 8:3       surroundings       thank 33:12 54:13
    scene 27:2 35:16       11:3,5 19:21,24      10:24 11:2           55:18               55:2,12 59:3
      36:4 38:1,12         21:24 22:4 25:22   state 10:15 13:2     suspect 23:5 45:5  thanks 39:8 40:19
      39:6 40:24 41:3      27:11                60:3               suspects 32:18     theft 39:9
      41:6,8,12,23       slowly 15:7          statement 46:1         36:9,15,16 37:2  thereto 60:13
      42:7 46:5,8        Solange 4:5            56:14 58:14          37:8,14 39:9,15  thieves 35:4
      49:21,23,24        sorry 6:5 11:21      STATES 1:1 3:1         40:3,13,14,16,25 thing 8:1 37:11,13
      53:15,19,22 54:2     14:9 15:3 19:10      3:14                 41:2,10 44:3,22     48:16
      54:5                 21:18 35:8,10      stating 5:22           45:6 47:11,15,17 things 12:19
    schedule 17:6          36:21 43:19        station 56:2           47:20 48:3 49:25    15:19 21:25
    Science 9:23 27:7      46:25 48:24        stationery 44:15       50:1 52:12,19       44:20 55:22
    screen 30:4 32:4       50:24 55:25 56:3   STIPULATED 5:1       suspended 22:9     think 7:23 15:6
    scroll 29:22 30:7      57:5,19            Stockley 26:19         22:14 23:13,19      24:20 36:6,13
      30:8,14,20,21      sort 11:17 39:1      stolen 34:16,25        25:12               37:6,7,9 38:16
    Scrolling 30:23      sound 49:4,8           35:11,15 37:25     suspensions 25:6      40:22 42:19 46:6
    searched 49:9        sounded 30:11          38:1,6,8 39:2      sworn 3:10 5:12       53:12
      51:18              sounds 8:5 17:13       40:6,7,10,12         60:5             thought 11:24
    second 22:24           17:23 37:1,2         44:12,13 45:7,20   System 31:20          52:14
      30:19                53:10                47:11,16,25 48:1                      ticket 26:6,10
    secondary 20:10      south 3:12 4:5,22      52:6                        T         tickets 26:10
      20:12,19 23:1,17     45:21              stop 30:24           T 1:15 3:10 5:4,11 tie 53:13
    section 32:6         speak 15:6 42:17     stopped 12:2 33:5    take 6:24 7:25     time 6:11 12:10
    secured 37:3           45:24 46:18 47:2   straddling 55:19       13:3 27:19 28:15    15:16 16:6,7
    security 20:20         48:13 49:11        street 17:8,11,20      30:20 36:16         17:7 19:9,12
    see 29:22 30:4,5,8     50:22                17:24 18:7 19:4    taken 1:16 5:4 6:6    22:18,24,25
      31:16 32:3 35:10   speaking 36:22         37:17,22 39:3,24     35:20 37:8,10       23:17,19 25:9
      40:15                50:14 57:10          40:3,4 43:10,13      41:10 52:1,3        30:20 31:17
    sergeant 5:17        special 2:9 30:6       43:19                60:6,11             42:24 45:4,12,24
      14:5,12,16,20,25     31:2,3,5,6         strike 35:23 55:23   talk 9:9 27:5 37:4    46:3,11,14,17
      15:14 30:3 38:22   specific 17:6,24       55:25                44:19 45:23         47:7 48:7,9
      53:12 59:4           27:13 31:24 35:9   struck 17:17           50:25 56:24 57:7    50:14,16 54:24
    sergeants 17:19        37:19 58:7         subject 33:13,16     talked 8:8 16:25      55:12 57:12
    serious 17:18        specifically 13:6    subjects 35:20         52:6 57:2,2      times 6:9 25:1,11
    served 21:8            25:20 28:3,7,12      53:24              talking 6:23 35:19    26:15 50:1
    set 31:7               32:25 34:7 35:18   subsequent 27:9        41:9             today 5:21 8:7
    seven 14:2,3           38:16,24 43:9,22     56:4               tampering 32:24    today's 8:11
      44:16                49:23 51:17        sued 26:13           tape 53:15         told 24:7
    shaking 7:6            52:13 56:18        Suite 3:12 4:5,22    tasks 16:8 17:8    ton 13:1


                               PohlmanUSA Court Reporting
                            (877) 421-0099    PohlmanUSA.com
Case: 4:18-cv-01294-RLW Doc. #: 93-2 Filed: 02/11/21 Page: 68 of 68 PageID #: 763
                                                                                               Page 67

    top 30:6,18 54:9              V            35:19 41:8          wound 40:17          4:18-CV-1294 1:7
      56:3               vague 27:13 49:17    week 8:13            written 23:24          3:5
    total 20:9           vaguely 57:16        Wells 34:16 35:1,2    31:19               40 55:15
    touch 50:11            58:5                35:3 37:12,17,18                         421-0099 4:23
    touched 38:8                               37:20 38:4 39:4             X            44 12:12
                         van 44:12,23 45:7
    traffic 12:18 26:6     45:8,13,14,17,20    41:11 50:13                              4th 19:11,13 54:17
      26:10 32:21 33:9     46:12,15,20 47:5   went 47:18,19                Y              54:20 55:1
      50:13                47:11,18,25 48:1    48:4 56:3           yeah 6:14 15:6,13
    trainers 11:23                            weren't 11:24          26:8 29:19 30:3             5
                           48:11 49:25
    training 10:15         50:20 52:6,6        18:17 38:20           35:8 38:11 41:16   5 2:4
      12:24 13:1,3         55:13               55:20                 49:19 53:9         505 5:6 60:18
      16:20,24,24,25     Vandeventer          whichever 56:2       year 9:16 11:15      5th 14:6,9,10,13
      17:3,4 27:6,9        12:13              Whitt 1:4 3:3,14       13:3 17:2 28:15      14:14,20 54:16
      31:24 33:19,23     variables 18:3        5:20 9:4 34:14        28:17                54:20,21,25 55:7
    transcribed 5:6      vehicle 21:1 34:25    35:2,17 36:12,17    years 12:23 13:9       55:9
    transcript 2:20        35:11,15 38:1,6     37:21 39:21           13:13 14:2,3
    transferred 13:14      38:8 39:2 43:8      41:13 42:8,12,18      20:9 24:5                   6
      14:6                 47:16 51:21         43:8,24,25 44:25    Yep 7:24             60 15:20 16:5,7
    transported 56:2     vehicles 21:6 36:4    45:16,18,21                              622-4257 4:12
    true 37:7              37:14 44:22         46:18,19 47:2,4             Z            63102 4:22
    try 17:19 55:17      vehicular 33:9        47:8,21 48:4,10                          63103 4:12
    trying 29:16         verbal 33:2           48:14,23,25                 0            63118 4:6
    twice 22:17 45:3     victim 32:17          49:11 50:6,10,14    084-002247 5:6       6887 6:3
    two 12:23 13:8,8     video 9:6             50:22,25 51:7,18      60:17
      13:12 23:15,18     videoconference       52:4,8,9,12,19                                   7
      25:6,11 35:5,22      1:14 3:10 5:3       52:24 53:16                  1           700 27:20
      36:9,11 38:5       violate 23:3 32:20    54:16 55:13 56:1    1 2:9 31:14
      41:9 44:23 45:8    violated 22:20        56:21 57:11 59:2    1:06 3:11 5:10                  8
      45:10,15,15,16     violating 23:14,16   Whitt's 36:8 40:24   10 3:12 4:22 34:6    8 34:4
      45:21 46:16,20     violation 22:22,25    41:7,24 42:5          34:8,11 52:5       877 4:23
      47:19 56:18          33:11               47:23 56:16         106 30:1,2
    typewriting 5:7      virtually 6:12        57:15 58:1 59:1     1400 3:12 4:22                9
      60:8               vs 1:7 3:5           widely 58:11         15 52:5 53:1         9 12:7,9,10,16,22
    Typically 52:2                            witness 5:7 10:2                            12:25
                                  W            10:14 11:4 15:4              2
            U                                  16:3 21:5 22:17     2 32:3,7
                         W 4:4
    unable 30:6          wagon 18:21,23        24:12 25:3 27:20    2:20 53:6
    unclear 23:7         wait 7:1,3            28:19 29:2,10       2:25 53:9
    undercover 13:19     waive 59:8            30:5 31:18 32:17    2:39 3:11 59:10
    understand 6:18      waived 5:8 59:9       32:24 40:22         2000 9:17
     7:10,12 29:16       wake 58:1 59:1        41:25 42:6,13       2005 11:4,8
     40:19 46:4,10       want 6:22 34:3        47:1 49:22 53:10    2006 11:9,10
     48:6 55:3            40:20 44:17          53:17 56:13         2016 34:4
    understanding         53:13 58:13          58:18,20 60:4,6     2017 9:17
     28:22 33:15         wanted 44:6          words 21:19          2020 1:17 3:11
     44:21 50:17         wanting 27:14        work 10:8,13         24 28:17,18
    understood 7:15      wasn't 48:5,23        11:20,25 15:1,8     25 58:15
    unfortunately         57:5                 15:10,12,13,15      254-8540 4:6
     15:15 19:16         Watch 57:25           15:17,18 16:12
    UNITED 1:1 3:1,13     58:16,25             16:15 19:3,8                 3
    University 9:20      Watch's 58:9          20:1,12,14,16,17    30 55:15
    unnecessarily        watcher 58:21         27:8,21,22 28:5     300 4:5
     55:4                way 42:9             worked 19:24         31 1:17 2:9
    Unreasonably         ways 37:4 40:8        20:10               3115 4:5
     33:7                 44:19 47:5          working 11:3         314 4:6,11,12
    unsubstantiated      we'll 53:5 59:8       19:20 20:19         31st 3:10
     26:3                we're 5:21 6:24       27:10
    updating 16:12        28:16 34:10         wouldn't 18:22               4


                               PohlmanUSA Court Reporting
                            (877) 421-0099    PohlmanUSA.com
